Case 1:17-cr-00151-MAC-KFG Document 208-4 Filed 07/29/20 Page 1 of 71 PageID #:
                                   2545




                                 EXHIBIT D
       Case 1:17-cr-00151-MAC-KFG Document 208-4 Filed 07/29/20 Page 2 of 71 PageID #:
                                          2546


Interview Part 1 of Mohamed Ahmed Exhibit 27A



  00001:01   TM:   This is Special Agent Tracy Masington. The date is

        02   October 24th, 2017. The time approximately 12

        03   o'clock PM, in Beaumont, Texas. This is a recorded

        04   interview                                   ,

        05               of Mohamed Ibrahim Ahmed, conducted

        06   by Special Agent Tracy Masington and Special

        07   Agent Chris Day, FBI.

        08   TM:   Thank you.   Afternoon, Mr. Ahmed?

        09   MA:   Yeah.

        10   TM:   Hi, I'm Tracy Masington.

        11   MA:   Nice to meet you.

        12   TM:   Nice to meet you. I'm with the FBI.

        13   MA:   Okay.

        14   TM:   Okay.

        15   CD:   Hi.   My name's Chris.

        16   MA:   Yeah?

        17   TM:   Uh, we'd like to talk to you for a little while today,

        18   if you're okay with that, okay?

        19   MA:   Alright.

        20   TM:   Did you have lunch and all that? We're not

        21   interfering with your thing, in that line?      Okay.

        22   MA:   No.

        23   TM:   Okay, okay. Um, we'd like to spend some a few

        24   minutes today talking with you. We want to touch

        25   base with you about your experiences, while you




                                              027A001
     Case 1:17-cr-00151-MAC-KFG Document 208-4 Filed 07/29/20 Page 3 of 71 PageID #:
                                        2547


00002:01   were in New York. Okay.     You were held in the

      02   detention center there, correct, when you first got

      03   over here?

      04   MA:   Yeah.

      05   TM:   Okay, we want to talk with you a few minutes about

      06   that, okay?

      07   MA:   Okay.

      08   TM:   You good with that?

      09   MA:   Yeah, yeah.

      10   TM:   Okay. Because you're incarcerated --

      11   MA:   Okay.

      12   TM:   -- um we need to advise you of your rights, um and

      13   whether you're familiar with this form or not, I'm

      14   going to read it to you, okay?

      15   MA:   Yeah. [UI] I just, oh, then this another Miranda

      16   Right?

      17   TM:   Well, because you're incarcerated, you know, we

      18   we have to do that with anybody we come and talk

      19   to --

      20   MA:   Yeah.

      21   TM:   -- in this situation. Okay, we do it --

     22    MA:   [UI]

     23    TM:   -- I do it with everybody I talk to in this situation.

     24    MA:   You know what happened [UI] when I was in

     25    Nigeria [UI] in Ba -- [UI] prison.




                                            027A002
      Case 1:17-cr-00151-MAC-KFG Document 208-4 Filed 07/29/20 Page 4 of 71 PageID #:
                                         2548




00003:01   TM:    Right.

      02    MA:   [UI] bring me here for nothing, and I've been forced

      03    I think to do something, you know --

      04    TM:   Okay.

      05    MA:   -- so I don't know. It's gotten me in some trouble you

      06    know, so I have always fearful.

      07    TM:   You're fearful that you're in trouble?

      08    MA:   To talk to --

      09    TM:   Okay.

      10    MA:   -- you know -- because the same time you know when I

      11    was in Nigeria, that's what they did to me, they forced me

      12    to say something, that uh, they used against me, you know --

      13    TM:     Okay.

      14    MA:   -- yeah, so I always have fear, you know, when -- when

      15    it's coming to think, I don't know.

      16    TM:   Okay, well look, I'm not here to force you to say

      17    anything --

      18    MA:   Yeah -- yeah.

      19    TM:   -- okay, and I -- I want you to understand --

      20    MA:   Yeah.

      21    TM:   -- that this interview is voluntary, okay?

      22    MA:   Yeah.

      23    TM:   I can't force you to sit down and talk with me, I

      24    will appreciate it if that you do.

      25    MA:   If -- if I -- just know what the the subject --




                                           027A003
     Case 1:17-cr-00151-MAC-KFG Document 208-4 Filed 07/29/20 Page 5 of 71 PageID #:
                                        2549




00004:01   TM:   Okay, okay, and well, as we sit down and talk,

      02   we'll get into all that, okay? But again this, this form

      03   is our Miranda Rights here. Before we ask any questions,

      04   you have to understand your rights. Okay? You have the right

      05   to remain silent. Anything you say can be used against you

      06   in court. You have the right to ask for a lawyer before we

      07   ask any questions. You have the right to have an attorney

      08   with you during questioning, if you wish. And if you cannot

      09   afford a lawyer, one will be appointed for you before any

      10   questioning, if you want to do that, okay? If you decide to

      11   answer questions now without an attorney present, you have

      12   the right, okay, I want to make sure you understand, you have

      13   the right to stop answering questions at any time, okay?

      14   MA:   Mm-hmm.

     15    TM:   This says you have read this form, and again, I have

      16   read it out loud to you, okay? I have read this statement of

     17    my rights and I understand what my rights are, okay? Are you

     18    willing to talking to us right now, with the understanding

     19    that it's voluntary and you can stop talking to us?

     20    CD:   So, we can't ask you any questions until you acknowledge

     21    that we have given you this piece of paper. Once you sign it,

     22    you can stop the interview at any time, you don't have to

     23    answer any questions.

     24    MA:   I don't know, I don't know what all this is about.

     25    TM:   Okay.




                                          027A004
     Case 1:17-cr-00151-MAC-KFG Document 208-4 Filed 07/29/20 Page 6 of 71 PageID #:
                                        2550


00005:01   CD:   And we'll tell you what it's about after you, all

      02   you're doing is acknowledging that you have these rights and

      03   you're willing to listen to us right now.

      04   MA:   I can listen.

      05   TM:   You can listen?

      06   CD:   Okay.

      07   MA:   Yeah.

      08   TM:   Okay. Tell, tell us about when you were brought from Nigeria,

      09   correct? Then you went to the detention center in New York.

      10   MA:   Yeah.

      11   TM:   Okay, what happened there?

      12   MA:   In the -- when, when I went from Nigeria or in New York or

      13   in Nigeria?

      14   TM:   No, when you came to New York, when you were brought here,

      15   they sent you to the detention center in Brooklyn, is that right?

      16   MA:   Yeah, No, Manhattan, MCC.

      17   TM:   Okay, MCC Manhattan, okay, how were you treated

      18   there at that facility?

      19   MA:   I mean, I can't complain there.

      20   TM:   Okay, okay.

      21   MA:   I can't complain there.

      22   TM:   There's no complaints about that facility?

      23   MA:   They -- they -- they [UI], I mean the place, I don't like

      24   it, but --

      25   TM:   Well, okay --




                                             027A005
     Case 1:17-cr-00151-MAC-KFG Document 208-4 Filed 07/29/20 Page 7 of 71 PageID #:
                                        2551




00006:01   MA:   -- but the     -- the treatment was good actually.   [UI]

      02   CD:   At Manhattan?    Did you -- did you stay in Manhattan the

      03   whole time?

      04   MA:   Yeah, until '13.

      05   CD:   2013?

      06   MA:   '13, yeah.

      07   TM:   Until 2013 and you came here to Beaumont after that, correct?

      08   MA:   Yeah.   Yes.

      09   TM:   So, you've been here in Beaumont since 2013?

      10   MA:   Yeah.

      11   TM:   And you're about to be out, correct? December?

      12   MA:   [UI] I hope so soon.

      13   TM:   Okay, okay.

      14   MA:   Yeah.

      15   TM:   Well, we hear there were some things that -- that happened

      16   at that detention center in Manhattan, so we'd like to hear kind

      17   of how your experience was there.

      18   MA:   You know, [UI] I mean for me to say something I experienced,

      19   I was -- I was -- I was, I mean, the thing that was worse I was

      20   in a very bad place when I was in Nigeria --

      21   TM:   Okay.

      22   MA:   -- so for me this place was something to breathe, so --

      23   TM:   Okay.

      24   MA:   -- it was alright.

      25   TM:   It was okay.




                                             027A006
     Case 1:17-cr-00151-MAC-KFG Document 208-4 Filed 07/29/20 Page 8 of 71 PageID #:
                                        2552


00007:01   MA:   Actually you know, yeah, I was, actually as a personal bit,

      02   I didn't have any problems with people. They helped me with, um

      03   [UI] operations --

      04   TM:   Operations?

      05   MA:   -- [UI]   I was sick when I come.

      06   TM:   Okay, what did you have?

      07   MA:   They had me in a --

      08   TM:   Okay.

      09   MA:   So, they would, they would help --

      10   TM:   Yeah, okay.

      11   MA:   -- help me.

      12   TM:   Okay.

      13   CD:   So we heard, and one of the reasons were here, is because we

      14   heard that you had some complaints on your treatment there. One of the

      15   things we investigate are civil rights. You have rights to good care.

      16   MA:   No I mean, I can't complain the treatment there that they gave.

      17   No, I did not have any treatment bad. I was complaining, [UI] because

      18   if I was gonna complain about the, the, the whole, what, what you call,

      19   the whole, the case, [UI], wasn't worth it, you know.

      20   CD:   The case?

      21   MA:   I mean, there was long sentence.

      22   TM:   Okay.

      23   MA:   I was complained, that [UI] he found the [UI], complained, but as

      24   treatment [UI] we were treated right. I mean, they, when I was sick

      25   they help me.




                                            027A007
     Case 1:17-cr-00151-MAC-KFG Document 208-4 Filed 07/29/20 Page 9 of 71 PageID #:
                                        2553


00008:01   TM:   Well, not -- not just in medical treatment, that's not necessarily

      02   what we're talking about. We're talking about, were you mistreated?

      03   MA:   Oh yeah, yeah, yeah, for example I had -- I had a problem with a

      04   former, I don't know, I call my family for a few years ago.

      05   TM:   Okay.

      06   MA:   [UI] Unless I had a phone, I couldn't, I couldn't talk with my

      07   mother.

      08   TM:   They wouldn't allow you to talk?

      09   MA:   I mean it's not allowed, I don't know what's going on, you're

      10   always missing number, but I don't -- I don't know the problem.

      11   TM:   Okay.

      12   MA:   [UI] They gave me when I was in there, they go

      13   [UI] and New York was maximum security, so sometime they gave me the

      14   phone but not working, that's the only thing I have, they didn't have,

      15   contacting my mother, I didn't know what to she, you know? It goes

      16   through lawyers came, my lawyer, and she called and my family and tell

      17   me was how they are, you know. She tell them I'm good. [UI]

      18   TM:   Okay.   So, we were of the understanding, received information

      19   that you were mistreated --

      20   MA:   No.

      21   TM:   -- during your time there.

      22   MA:   No, no, I'm fine.

      23   CD:   Did you ever file a complaint about physical abuse of some sort?

      24   MA:   No, I have always, if I have something to say, I may complain

      25   about it. If I have [UI], I tell them, but no, no mistreatment,




                                           027A008
     Case 1:17-cr-00151-MAC-KFG Document 208-4 Filed 07/29/20 Page 10 of 71 PageID #:
                                         2554


00009:01   never had that. [UI]

      02   TM:   Okay.

      03   CD:   Okay.

      04   CD:   Okay, so you did not file any complaints about physical

      05   mistreatment?

      06   MA:   No. I never had that, no. The only thing that is I have that

      07   concerned that time is my phone calls [UI] family I could make.

      08   TM:   Right.    Okay.

      09   MA:   Yeah.    I, uh, but this mistreatment, that's never happened.

      10   TM:   Okay.    Okay.

      11   MA:   They actually, they was good to me actually.

      12   TM:   They were good to you?

      13   MA:   I mean, the administration there.

      14   TM:   Okay.

      15   MA:   I cannot complain about them. They didn't treat me different

      16   than the other people.

      17   TM:   So, you were treated the same.

      18   MA:   Exactly.

      19   TM:   Were you treated the same as other Muslim inmates?

      20   MA:   Oh, absolutely, I cannot complain. [UI]

      21   TM:   I mean were you treated fairly?

      22   MA:   Oh yeah, that's what I believe, they treat me well.

      23   TM:   They treated you well?

      24   MA:   At least. The way this [UI]. I cannot complain.

      25   TM:   Okay, okay.      So, what are your plans after you leave




                                              027A009
     Case 1:17-cr-00151-MAC-KFG Document 208-4 Filed 07/29/20 Page 11 of 71 PageID #:
                                         2555


00010:01   here?

      02   MA:    [UI] I have no cell phone, my mother you know.

     03    [UI]    That start me think.    Need to.   Yeah, I want to

     04    be next to my family.

     05    TM:    You want to be next to your family? Where is your

     06    mother right now?

     07    MA:    She's in Saudi Arabia.

      08   TM:    Saudi Arabia?

     09    MA:    Saudi Arabia.

     10    TM:    Okay.

     11    MA:    Yeah.

     12    TM:    Do you get to talk to her now or are they allowing you to

     13    call from here to --

     14    MA:    -- [UI] I talk to her every month or. [UI] chance --

     15    TM:    She's where? In Saudi Arabia?

     16    MA:    -- [UI] Yeah, yeah, she's in Saudi Arabia.

     17    TM:    Okay, okay.

     18    MA:    I call her every month or [UI] every chance.

     19    CD:    What city is she in?

     20    MA:    Riyadh.

     21    TM:    Riyadh. Okay.

     22    CD:    Riyadh, the big city.

     23    MA:    Yeah.

     24    TM:    Is that where you're going back to, is Riyadh?

     25    MA:    I don't know what --




                                             027A010
     Case 1:17-cr-00151-MAC-KFG Document 208-4 Filed 07/29/20 Page 12 of 71 PageID #:
                                         2556


00011:01   TM:   You don't know.

      02   MA:   -- Yeah, I don't know. I'd be flying from Sweden now, then

      03   I was two years ago, I think, two and a half years ago, I was

      04   trying to transfer back to Sweden so they deny me.

      05   TM:   Sweden said no?

      06   MA:   No, Sweden [UI] they accept me, but in Washington, they deny

      07   me.   Washington --

      08   CD:   So you spent two years in Sweden?

      09   MA:   No, Sweden, over 20 something years.

      10   TM:   Oh, okay.

      11   MA:   About two and a half years ago, I um, I make application to go

      12   back to Sweden, to transfer and hold and do the rest of my time in

      13   Sweden. Sweden was willing to take me but the government in Washington --

      14   TM:   The US said no. To Sw -- the United Sates said no to Sweden

     15    taking you?

     16    MA:   They said I had to do my time here.

     17    TM:   Oh right, okay, now I understand what you're, okay.

     18    MA:   Yeah, so they deny me. So now [UI]

     19    CD:   You had mentioned you were in Nigeria before coming to the US --

     20    MA:   Yeah.

     21    CD:   And that was pretty bad, but you had said you had lived more than

     22    20 years in Sweden.

      23   MA:   Yeah.

     24    CD:   How did you get from Sweden to Nigeria?

     25    MA:   Yeah, I was just working around Africa.




                                          027A011
     Case 1:17-cr-00151-MAC-KFG Document 208-4 Filed 07/29/20 Page 13 of 71 PageID #:
                                         2557


00012:01   CD:   Oh, you were working around Africa?

      02   MA:   Yeah, yeah, yeah.

      03   CD:   Doing what?

      04   MA:   Yeah. I never been in the area tolls [PH]. Actually [UI], I like

      05   to travel [UI] you know, all my life, I like, I like to travel, you know?

      06   So, so when I came to Africa I just start to travel from cit -- country

      07   to country.

      08   CD:   Okay.

      09   MA:   Yeah.   So, something is uh --

      10   CD:   What caused you to travel from Sweden?

      11   MA:   Yeah, the problem actually I had, actually, I was

      12   going to, I had four months holiday --

      13   CD:   Holiday?

      14   MA:   -- holiday from my work, so I was going to, to, to, to, to, to use

      15   that time.

      16   TM:   Okay.

      17   MA:   Yeah.   So, actually I had, actually I had a lot of thing on my mind,

      18   but you know. [UI]

      19   CD:   What kind of stuff are you talking about? What would you have on

      20   your mind?

      21   MA:   To see -- to discover what's going on with people the, the how, and

      22   actually I was, I had a plan actually to move from cause, uh, to from Sweden

      23   to establish some, that's what I mean, that's what I do.   Establish some

      24   business or -- but I have to check first, and I have a lot, I have a lot of

      25   ideas and I have some people I know as well.




                                           027A012
     Case 1:17-cr-00151-MAC-KFG Document 208-4 Filed 07/29/20 Page 14 of 71 PageID #:
                                         2558


00013:01   TM:   You have people you know in Sweden?

      02   MA:   This is telling you a lot. For example I had a friend, so he went to

      03   Ghana he start some business, so -- so -- so it was -- it was good.

     04    TM:   Okay.

     05    MA:   So, so I just, um, help him to, yeah.

     06    TM:   Okay, I mean, we know your background --

     07    MA:   You know the rest.

     08    TM:   -- we know why you're here, okay?

     09    MA:   And but, the main thing, you see, that this is, I never tell them

     10    a long time, You see, I didn't have even to the idea to move from Sweden,

     11    at least, you know, I've been like, you know I've been, they, I've been,

     12    I've tried to by, uh, work for by intelligence service in Sweden. You know,

     13    the last of them I was shockingly by English when I went, went to Sweden

     14    British Embassy to take a Visa. You know, I have a lot of them have [UI],

     15    so I was thinking to move to England anyway.

      16   TM:   You were going to move to England?

      17   MA:   I -- I -- I'm thinking this you know, I mean, it's too much trouble

     18    here [UI], you know what I mean. I go see.    I feel like I'm not a comfortable

     19    man, so I have to, you know. Then I go to the British Embassy, so they, so they,

     20    there was intelligence services.   So they start to talk to me, you know. I'm,

     21    I'm, normally [UI] they talk to your mind you know [UI], so they start and just,

     22    and I was like, I was shocking, you know. Then that time I say I'm feel I'm not,

     23    I feel like I'm not, I'm not comfortable. Something is going wrong, you know,

     24    so I feel like I'm something is tracking me you know, so I say so we may have to

     25    see some other place. That's the point. They said to talk too more about, but




                                          027A013
     Case 1:17-cr-00151-MAC-KFG Document 208-4 Filed 07/29/20 Page 15 of 71 PageID #:
                                         2559


00014:01   that's the -- in point of it, so I start to to have to look some other --

      02   CD:   Why you --

      03   MA:   -- option.

      04   TM:   Okay.

      05   MA:   So I can feel safe you know.

      06   TM:   Okay.

      07   CD:   Sure -- sure.

      08   MA:   That's the main thing.

      09   TM:   Okay.

      10   CD:   Why do you think they were focused on you?

      11   MA:   Yeah.   You see, I know a lot of people, you know? I know, I know all

      12   kind of people. [UI] you know what I mean?   So, like, I have some people who,

      13   uh, underground people, and the main thing was that some of my people I know

      14   is in Iraq, so I think that's what I think bring the whole bad [UI] nine

      15   years for me.

      16   CD:   People you know who you talk to, that's who they were concerned about --

      17   MA:   Exactly --

      18   CD:   -- and they wanted to ask you --

      19   MA:   -- maybe they have something or done or I have, and so --

      20   CD:   -- is there anything that any activities you were involved in that

      21   may have made them more interested?

      22   MA:   No, you know, I'm, I'm, all kinds of people, I know all kinds of people,

      23   [UI] religious, I know all, what do you call, [UI] war people, you know and

      24   criminal --

      25   CD:   Well, you know a lot of religious people, that means you probably have




                                           027A014
     Case 1:17-cr-00151-MAC-KFG Document 208-4 Filed 07/29/20 Page 16 of 71 PageID #:
                                         2560




00015:01   the --

      02   MA:   Yeah, yeah, that's what they I think brought me in.

      03   CD:   Well, you're probably pretty smart in religion too.

      04   MA:   I know religions, but you know, I mean just, but I'm a person just

      05   now, you know I mean. I can read something now and just --

      06   TM:   Are you the Imam here?

      07   MA:   No.

      08   TM:   you're not, okay. I didn't know.

      09   MA:   No. [UI] But, I wasn't like really devout just to be devout.   I mean

      10   just --

      11   CD:   What do you think they probably talked to those other associates

      12   as well? They probably talked to some of your friends. And what would those

      13   friends say about you? Would they say that you're knowledgeable about the

      14   Qur'an?

      15   MA:   Nah, I'm -- I'm not -- I'm not knowledgeable in the Qur'an, [UI] I

      16   know the basics.

      17   CD:   You're seeking?

      18   MA:   The basics.

      19   CD:   You're a seeker?

      20   MA:   Yeah, and sometimes I'm trying to understand you know what I mean,

      21   so you have to you know, to, that's, that, I'm curious.

      22   CD:   You're curious?    Right?

      23   MA:   I'm very curious, that's why I have a lot previous

      24   [UI] medium, to trial and error. [UI].      So --

      25   TM:   Do you sort of instruct some of the other Muslim inmates here in




                                             027A015
     Case 1:17-cr-00151-MAC-KFG Document 208-4 Filed 07/29/20 Page 17 of 71 PageID #:
                                         2561




00016:01   the Qur'an, do you sort of lead them in the right way?

      02   MA:   Well, one, for example, we -- we going to have to have knowledge

      03   here, you know for example, you just, you do what you can you know, that's

      04   what it is and that knowledge will be good.     It just, maybe I can read the

      05   Qur'an, that's -- that's Arabic, you know? So it’s easy for me.

      06   CD:   Right.    Would there be a reason that those other friends, that your

      07   other associates would think that you're more knowledgeable than you, you

      08   know, more than curious?

      09   MA:   Sometimes people, [UI] when they don't have knowledge, they think you

      10   have knowledge. What you what you know is [UI] have to have knowledge,

      11   that you know [UI] --

      12   CD:   Well, some is more than none, right?

      13   MA:   Some is more than nothing, they know nothing at all, so that's maybe

      14   it, I don't know.

      15   CD:   I mean --

      16   MA:   Yeah.    I don't consider myself to have knowledge but that, I can --

      17   I can deal with the really, really basic things [UI] like how to pray but,

      18   how to fast, how to, you know, the basic thing, but the other things

      19   like, [UI] that's for scholar in religion, I'm not that.

      20   CD:   Sure. What about, like the political side of how the Qur'an is, you

      21   know, viewed in the US? Or how Islam is viewed in the US? Do you have, do

      22   you talk a lot about that with your friends?     Or --

      23   MA:   Where, here?

      24   TM:   Yeah.

      25   MA:   I think people have they just they don't have nothing but politics




                                            027A016
     Case 1:17-cr-00151-MAC-KFG Document 208-4 Filed 07/29/20 Page 18 of 71 PageID #:
                                         2562




00017:01   you know, they, they, [UI] just most of the they just people have [UI] or

      02   identity or something, that's what it is I see, especially here in

      03   prison.

      04   CD:   What about in prison, how do, do y'all talk about how Muslims are

      05   treated by just general people in the US here in prison?

      06   MA:   We talk, that's normal, yeah.    Everywhere --

      07   CD:   Are you treated fairly?

      08   MA:   Well, I'm not on the outside, so I can't -- [UI]

      09   CD:   Well, what about in prison?

      10   MA:   In -- in prison, it's --

      11   CD:   Not the guards, not talking guards, I'm talking about other prisoners.

      12   MA:   It's just the same, it's nothing different. It's not big difference.

      13   CD:   Okay.

      14   MA:   I mean, I didn't see any different treatment for myself you know.

      15   TM:   Okay, so you feel like you've been treated well while you were in

      16   prison?

      17   MA:   Yeah, the -- the, even here [UI] I'm listened here.

      18   TM:   Okay.

      19   MA:   Yeah.   That's -- that's only thing, I've just been sick now for

      20   about 3 months.

      21   TM:   You've been sick? With what?

      22   MA:   They didn't get any treatment.   Just -- I've been peeing blood --

      23   blood and I had big kidney stone.

      24   TM:   Okay.

      25   MA:   And it's uh, it must be treated by hospital operation and I'm waiting




                                            027A017
     Case 1:17-cr-00151-MAC-KFG Document 208-4 Filed 07/29/20 Page 19 of 71 PageID #:
                                         2563




00018:01   now.    Just --

      02   TM:    You're waiting to be treated for a kidney stone?

      03   MA:    Yeah, I don't know, I'm just, I've been here.

      04   TM:    Did you pass it yet?

      05   MA:    They say it got through you know, that's the only thing now. But I

      06   can't complain about anything.

      07   TM:    Okay, okay, well, as I said before, we know your background.

      08   MA:    Yeah.

      09   TM:    We know your previous case, okay, we know why you're in here okay,

      10   and it, we have information that you were very upset about the way you were

      11   treated at the facility in Manhattan, okay, and that you, that there's a

      12   possibility you may want to, you know, that address when you're out.

      13   MA:    Not at all, not at all.

      14   TM:    Okay.

      15   MA:    I just don't be thinking like that, if I cannot complain and just

      16   now about making, I just maybe, I'm fear for my life you know --

      17   TM:    Why do you --

      18   MA:    [UI] in Kenya.

      19   TM:    Oh, okay.

      20   MA:    And in -- in New York, I've never been treated bad.

      21   TM:    Okay.

      22   MA:    I treated better than any place in here.

      23   TM:    You were treated better in New York than any place you've ever --

      24   MA:    It was, it was, very good.   Very good.   And uh, they, I mean, they,

      25   I never had any problems.




                                            027A018
     Case 1:17-cr-00151-MAC-KFG Document 208-4 Filed 07/29/20 Page 20 of 71 PageID #:
                                         2564




00019:01   TM:   Okay.

      02   MA:   Yeah.   What I remember they may have administration, but they never

      03   treat me bad.    Yeah.   Yes, there's one time that's I didn't understand and

      04   I snapped at treatment but they, they, uh, like they make me, like I have

      05   separation, so they didn't allow me to go to the juma [PH].

      06   TM:   Okay.

      07   MA:   Like I had public defender, but I didn't know there was the [UI] was

      08   the, but, but it’s not bad treatment, but it's --

      09   TM:   So, they wouldn’t let you attend juma?

      10   MA:   Yeah.

      11   TM:   Okay.

      12   MA:   But they think that I have co-defender, but I didn't have no

      13   co-defender, that's what they used to say. You have separation visit.

      14   TM:   Okay.

      15   MA:   This is, but they -- this went about a week or two weeks ago or so.

      16   TM:   So you couldn't go for two weeks?

      17   MA:   Yeah.

      18   TM:   Okay.

      19   MA:   [UI] Bad treatment, nah, they was good, [UI]

      20   TM:   Okay.

      21   MA:   Yeah, there was no bad treatment.

      22   TM:   Do you have any, do you have any contacts with anyone in the US

      23   right -- you've never been to the US before you were brought here, correct?

      24   MA:   No.   No, I haven't been here.   Never.

      25   TM:   Okay, do you have any friends in the US that you keep contact with?




                                            027A019
     Case 1:17-cr-00151-MAC-KFG Document 208-4 Filed 07/29/20 Page 21 of 71 PageID #:
                                         2565




00020:01   MA:    I don't have contact but in -- I know prison people, you know. You

      02   see -- see them and just go and come back and you know. [UI]

      03   TM:    Right, okay.

      04   MA:    Yeah, but I don't have any relations from outside jail. I don't want

      05   any.

      06   TM:    Okay.

      07   MA:    Um, yeah.

      08   TM:    So, there's no one that you're going to try to get back in touch

      09   with when you leave here, that's from the US, or --

      10   MA:    Nah. I just never want any relationship here.

      11   TM:    You don't have any relationships here?

      12   MA:    I don't want that. I mean, after my experience now, I don't want

      13   anything with relationships --

      14   TM:    You don't want anything to do with the United States?

      15   MA:    -- in the United States, actually. I don't want any more problems.

      16   TM:    Okay.

      17   MA:    Yeah.    Enough I have already.

      18   TM:    Right.    Okay.

      19   MA:    But I know people you know just, that you know, they're here.

      20   TM:    Well, why would people, because people have told us that you were

      21   mistreated there, why would people tell us that?

      22   MA:    I -- I -- I -- I don't know, but -- but I don't know,   [UI] they

     23    treated me.

     24    TM:    And you've not said that to anyone?   Have you told that to other

     25    people that you were mistreated there?




                                             027A020
     Case 1:17-cr-00151-MAC-KFG Document 208-4 Filed 07/29/20 Page 22 of 71 PageID #:
                                         2566




00021:01   MA:   Na, maybe some time, you know people [UI] talk like I've been

      02   treated injustice for – of, of this case, maybe people -- people --

      03   TM:   So you say this case that you're --

      04   MA:   Maybe that time I was in New York, I mean, cuz, I didn't do

      05   anything there to, my case had nothing to do with the United States at

      06   all, so I have nothing against it, that's what I mean. I usually say

      07   that I have my time you know, I had nothing to do. How I been brought

      08   here and prosecuted, you know what I mean.

      09   TM:   Right.

      10   MA:   When I had nothing to do with United States.

      11   TM:   Okay.

      12   MA:   And had nothing intention, you know?

      13   TM:   So, you feel like that was an unjust prosecution?

      14   MA:   That's -- that's -- that's, I couldn't understand that.

      15   TM:   Okay.

      16   MA:   And that's -- that's the point, I couldn't understand. I

      17   wasn't trecked to United States, and I never had any, you know,

      18   to -- to do with the United States. Maybe there's time -- that time

      19   I was complaining, you know, to even -- to my lawyer.

      20   TM:   Okay, well I mean, that's what lawyers do for us.   You know,

      21   listen.

      22   MA:   Yeah.    But yeah, but never happen. That's what I remember,

      23   you know.

      24   TM:   Okay.

      25   MA:   I mean there in New York, is uh, I've been treated good, I




                                            027A021
     Case 1:17-cr-00151-MAC-KFG Document 208-4 Filed 07/29/20 Page 23 of 71 PageID #:
                                         2567




00022:01   can't complain in New York.

      02   TM:   Okay.

      03   MA:   Yeah.

      04   TM:   What are your plans when you leave here?

      05   MA:   I don't know, I've been in many years now, 8 years, I don't

      06   know. [UI] You know.       We always trying to you know, I'm not going to

      07   sit [UI], wherever I go I can, I'm, um -- I'm, um, I'm creative

      08   TM:   Creative?    Okay.

      09   MA:   Yeah, I try to survive, you know.

      10   TM:   Right.

      11   MA:   Whatever --

      12   TM:   Okay.    But you plan --

      13   MA:   -- I may be able to go to my family.

      14   TM:   Okay.    What family do you have left? You have your mother.

      15   MA:   Mother.    That's it.

      16   TM:   Okay, okay.

      17   MA:   Yeah.

      18   TM:   Do you have any siblings?

      19   MA:   Yeah, from my father's side, I do.

      20   TM:   Okay, okay.   Well, Mr. Ahmed, can I ask you some questions?

      21   Have you seen this document before?

      22   MA:   Yeah, this was in my case.

      23   TM:   That was in your case?

      24   MA:   Yeah.

      25   TM:   Okay, what is that?




                                              027A022
     Case 1:17-cr-00151-MAC-KFG Document 208-4 Filed 07/29/20 Page 24 of 71 PageID #:
                                         2568




00023:01   MA:   That's actually -- that's -- that's the one they translated

      02   from Arabic [UI], I don't know anything, that's not mine, actually

      03   [UI].

      04   TM:   You said what?

      05   MA:   That's from the, that's what I was telling you, my lawyer had

      06   to bring, who -- who -- who -- who, they -- they never found me this

      07   thing.

      08   TM:   They've never found this with you?

      09   MA:   No, never ever.

      10   TM:   Okay.   So it starts out, punishment for hypocrisy and I mean,

      11   who authored this document?

      12   MA:   I read, yeah, I read it in Arabic.

      13   TM:   Okay.

      14   MA:   Yeah, I read that. You see, I have not knowledge about anything

      15   about that you know, about this, it's not only this, about a lot of

      16   things the Nigerians, they claim to be as mine.

      17   TM:   The Nigerians claim to be what?

      18   MA:   Mine.

      19   TM:   Okay.

      20   MA:   This material.

      21   TM:   Okay.

      22   MA:   Yeah, I will remember, that's -- that's -- that's -- that's

     23    never been mine.

     24    TM:   This has never been yours?

     25    MA:   Nah.




                                           027A023
     Case 1:17-cr-00151-MAC-KFG Document 208-4 Filed 07/29/20 Page 25 of 71 PageID #:
                                         2569




00024:01   TM:   This document, um, this has never been yours?

      02   CD:   You said you read that in Arabic, not in English?

      03   MA:   Nah. I read in English but I, you know, it's very hard for me

      04   to understand in English.

      05   TM:   Okay.

      06   CD:   So, you're more familiar with the version that was in Arabic?

      07   TM:   Arabic right --

      08   MA:   I remember I read the [UI], I don't know.

      09   TM:   Okay.   So, have you ever had this document while you

      10   were here?

      11   MA:   This one?

      12   TM:   Yes. Or -- or -- yes.

     13    MA:   They used to have one.   Actually, I used to have here.

     14    TM:   You used to have this here?

     15    MA:   Yeah.

     16    TM:   Okay, how did you get it here?

     17    MA:   All my discovery I have here.

     18    TM:   Okay.

     19    MA:   Yeah.

     20    TM:   So, this was documents that were in your discovery from your

     21    previous thing?

     22    MA:   Yeah, yeah. I had pages, I have all this.

     23    TM:   Okay.

     24    MA:   [UI]    I had the flat from the quote and, the

     25    discovery.




                                            027A024
     Case 1:17-cr-00151-MAC-KFG Document 208-4 Filed 07/29/20 Page 26 of 71 PageID #:
                                         2570




00025:01   TM:   So you did have this here?

      02   MA:   Yeah [UI] --

      03   TM:   Do you still have it here?

      04   MA:   Definitely.    Yeah.

      05   TM:   You do have it? Okay. Have you ever given this document to

      06   anyone else?

      07   MA:   To anyone?

      08   TM:   Um-hmm.

      09   MA:   Don't know, but most of them I told, you know? If someone had

      10   it I don't know, I, people read my, my what do you call, my case.

      11   TM:   People read your case?

      12   MA:   Sometimes.    So, I don't know.

      13   TM:   Okay, well, what do you mean, read your case like in the

      14   newspaper or?

      15   MA:   Yeah, in the newspaper and --

      16   TM:   Okay.

      17   CD:   And by people, you mean people here in prison?

      18   MA:   Sometimes I allow them to read my stuff.

      19   TM:   Okay.

      20   CD:   So, you let them read this over?

      21   MA:   Yeah, yeah, I allow some people. They ask me about my case,

      22   see who keeps it.

      23   TM:   Okay.

      24   MA:   So, they have it. There's many people they read my paper.

      25   TM:   Okay, and they come to ask you to read your papers?




                                            027A025
     Case 1:17-cr-00151-MAC-KFG Document 208-4 Filed 07/29/20 Page 27 of 71 PageID #:
                                         2571




00026:01   MA:   Yeah, they ask me to sometimes.

      02   TM:   Okay.   Have you ever given this to someone and instructed them

      03   to read it and learn it?

      04   MA:   I don't remember but it could be.

      05   TM:   Could be, okay. I mean, what does this document instruct you to do?

      06   What is the essence of this document?

      07   MA:   I can't remember, it's based on war or something like that.

      08   TM:   Ok.   How to conduct war, you mean?

      09   MA:   Yeah, that's what it says. In Arabic, I read it. English is

      10   my secondary. Yeah.

      11   TM:   Okay. Have you ever seen this document? And I believe the order

      12   is mixed up. And that's all in Arabic, I assume?

      13   MA:   I don't know. I don't remember that. [UI] I don't know, I can't

      14   remember?

      15   TM:   You can't remember if you've ever had this?

      16   MA:   Yeah.

      17   TM:   Okay, what is it?

      18   MA:   [Speaking Arabic]

      19   TM:   What does it say?

      20   MA:   I can't explain in English but it's about Jihad.

      21   TM:   It's about Jihad?

      22   MA:   Yeah.

      23   TM:   Ok.   Is it -- is it a book about how to conduct Jihad? Because I

      24   obviously can't read it, I don't speak that.

      25   MA:   The way of Jihad, something like that.




                                           027A026
     Case 1:17-cr-00151-MAC-KFG Document 208-4 Filed 07/29/20 Page 28 of 71 PageID #:
                                         2572




00027:01   TM:   The way of Jihad? Okay, so this is sort of an instruction

      02   manual for Jihad?

      03   MA:   I don't know. I don't know.     It could be.

      04   TM:   It could be? Have you ever had this document here?

      05   MA:   Here?

      06   TM:   Yeah.

      07   MA:   Me, in personally?

      08   TM:   Yes.

      09   MA:   No, I don't remember it.

      10   TM:   You don't remember?

      11   MA:   No.

      12   TM:   Okay.

      13   MA:   It's a lot of books --

      14   TM:   So you have a lot of books?

      15   MA:   Yeah.

      16   TM:   Okay, but this book here this one that says Punishment for

      17   Hypocrisy, you did have this one?

      18   MA:   That's mine.

      19   TM:   You did have this here? That's yours?

      20   MA:   In my discovery.     Yeah.

      21   TM:   In your discovery. And did you give this document to other

      22   people?

      23   MA:   I don't know, I can't remember, I don't remember. It could

      24   be. I gave my old case and people read.      Yeah.

      25   TM:   Okay. Okay.    And the reason why I'm asking you about these




                                              027A027
     Case 1:17-cr-00151-MAC-KFG Document 208-4 Filed 07/29/20 Page 29 of 71 PageID #:
                                         2573




00028:01   documents is because these were given to me.

      02   MA:   Okay.

      03   TM:   Because you gave them to someone else.

      04   MA:   I gave this to someone else?

      05   TM:   Mm-hmm. Both of these documents.

      06   MA:   No, that's not mine at all. This is not mine.

      07   TM:   Okay. But this one is yours?

      08   MA:   This is mine.

      09   TM:   This one, Punishment for Hypocrisy is yours?

      10   MA:   That's -- that's from my discovery, yeah.

      11   TM:   Okay, okay.

      12   CD:   Where did this one [UI] come from?

      13   MA:   I don't know. I don't know.

      14   CD:   What are you thinking?

      15   MA:   I can't say nothing about that. I know this handwriting.

      16   That's mine.   That's it.

      17   TM:   Okay.

      18   MA:   Yeah, I have no idea on that.

      19   CD:   Did somebody else give this one to you?

      20   MA:   I don't know.   I don't --

      21   TM:   But you came in with this, this one you came in with?

      22   MA:   That's for sure. For sure.

      23   TM:   Punishment for Hypocrisy, but this one, you don't know

      24   where this came from? Okay. Let me ask you something, do know

      25   an individual named Fouzan [PH]? Ismael Fouzan?




                                              027A028
     Case 1:17-cr-00151-MAC-KFG Document 208-4 Filed 07/29/20 Page 30 of 71 PageID #:
                                         2574




00029:01   MA:   Fouzan?

      02   TM:   Fouzan? Yeah.

      03   MA:   Yeah.

      04   TM:   Does that ring a bell to you at all, the name?

      05   MA:   Fouzan, Fouzan [PH]?

      06   TM:   Uh-huh, Fouzan or Fozan [PH]? Dr. Ismael Fouzan [PH]?

      07   MA:   Yeah, that's his culture.

      08   TM:   Okay, how do you know him?

      09   MA:   I see his book. I know him from it.

      10   TM:   I mean, do you know him or do you know of him?

      11   MA:   I used to, I used to see his books.

      12   TM:   Oh, he writes books?

      13   MA:   Yeah.

      14   TM:   Okay, well tell me about him.

      15   MA:   I have no idea. He's --

      16   TM:   He's a scholar?

      17   MA:   He's a scholar, yeah.

      18   TM:   Where?

      19   MA:   In Saudi Arabia.

      20   TM:   Saudi Arabia?

      21   MA:   Saudia Arabia.    Yeah, he has some books. We used to have here.

      22   TM:   Do you communicate with him?

      23   MA:   I don't have communicate with no one. I have only communicated

      24   with my mother and I have friends in Sweden.

      25   CD:   Did you know him from before the US?




                                             027A029
     Case 1:17-cr-00151-MAC-KFG Document 208-4 Filed 07/29/20 Page 31 of 71 PageID #:
                                         2575




00030:01   MA:   Who?

      02   TM:   Dr. Fouzan?

      03   MA:   Yeah. He's very known.

      04   CD:   But did you know him personally?

      05   MA:   No.

      06   CD:   Have you ever spoken with him directly?

      07   MA:   No. No, never.

      08   CD:   Through email or --

     09    MA:   No. No way, he's a scholar.

      10   TM:   Okay. Okay.   Well, the reason why we’re here is that we had

     11    multiple folks come forward and say they're concerned about you.

     12    MA:   Why?

     13    TM:   Okay. That, you believe that you were mistreated at the facility

     14    in New York, ok, that's why we started out asking you what happened. Ok.

     15    And that you might have intentions of doing something when you get out.

     16    MA:   Nah.

     17    TM:   And that's why are here.

     18    MA:   Nah, nah, I understand. All this [UI] misunderstanding, the whole

     19    thing you know, I get out and don't want any trouble --

     20    TM:   I -- I understand that.

     21    MA:   -- it's hard for me to explain and express when you don't know me.

     22    You know what I mean.    But if you know me how, you see this, Ibrahim,

     23    if you, I had been released for a while in Sweden, but I don't have any

     24    misconduct or you know what I mean. I was ok I have curious to think

     25    but I'm a person who has to understand thing before I don't get to do




                                            027A030
     Case 1:17-cr-00151-MAC-KFG Document 208-4 Filed 07/29/20 Page 32 of 71 PageID #:
                                         2576




00031:01   something I didn't understand, it does not wound a person badly. With

      02   this, a scholar of Jihad, a very famous you know. I'm a person that

      03   I talk to you know. I speak, you know when I don't like something.

      04   TM:   So, you're pretty vocal when you don't agree with something?

      05   MA:   Exactly, that's my rule as a person. I'm a person, even if that taken

      06   [UI], that's just how I am. But what he understand, he know what he know, he

      07   understand who I am, sometimes people misread me or misunderstand me, you

      08   know? If I'm telling you, talk to your [UI], its not just [UI]. sometimes,

      09   you see, the reason I told you, why I am, the main reason was, you see, I

      10   didn't have even plans to go outside Sweden, but when I was trying to, then

      11   I see I feel myself like in a situation where I feel like that's where I think

      12   an, uh, oh, and then I have to leave.    I have to, I don't feel safe there.

      13   TM:   You didn't feel safe in Sweden?

      14   MA:   There in Sweden, they ask me sometimes, this British thing I was

      15   trying to do, so you see, that's the main thing, the main thing I wanted

      16   Sweden to look for other option, you know, so that's it, you don't need

      17   to be afraid, you know.

      18   CD:   You say that it's a misunderstanding and it may very well be a

      19   misunderstanding on our part too, but a lot of times people hear things,

      20   and they understand them, and they hear but they don't listen, you know

      21   what I'm saying? They hear but they don't listen?

      22   MA:   Yeah.

      23   CD:   And for you, what you're saying, somebody may hear something, but

      24   it's not what you intended, it's not your message, right?

      25   MA:   It did seem as situation sometimes you feel like youd be in a situation




                                          027A031
     Case 1:17-cr-00151-MAC-KFG Document 208-4 Filed 07/29/20 Page 33 of 71 PageID #:
                                         2577




00032:01   angry, like in a situation like you're frustrated, sometimes, you know?

      02   CD:   So, is it possible that you maybe sometimes talked about some of this

      03   stuff, but you didn't intend to act.

      04   MA:   No, I didn't act.

      05   CD:   Right. If you had stood up -- some people that we talk about, you know

      06   tennis, they could talk about tennis, but they never even go play tennis,

      07   you know, they just talk about it, they watch.

      08   MA:   You see the way I was talking to them, like, when that was in the [UI],

      09   I was like talk, I mean normal talk, but they take it like, you know I mean,

      10   something else, and I was saying something else in my mind.

      11   CD:   Right, right.

      12   MA:   And that's how I am.

      13   CD:   So, is it fair to say that sometimes you may have talked about Jihad,

      14   but you never intended to hurt anybody?

      15   MA:   No, you see --

      16   CD:   Now which one was it, you said --

      17   MA:   No, [UI]. I'm talking about sometimes those brought to you before, you

      18   know what I mean, that's what I'm talking about, you know. But it has nothing,

      19   now everything that's happened happened, you know. I can learn from these

      20   mistake, you know. If I -- mistake brought me here, so trying to correct, so

      21   now, I'm just focused onto build family to my mother. [UI]

      22   CD:   So people that told us you were talking about you know hurting people,

      23   like you're talking about Jihad, they didn't, they misunderstood that?

      24   MA:   No, I can't come talk about the jihad principle. Right, how would

      25   Islam we [UI] we can talk to you down there.




                                          027A032
     Case 1:17-cr-00151-MAC-KFG Document 208-4 Filed 07/29/20 Page 34 of 71 PageID #:
                                         2578




00033:01   CD:   And you talk about that here.

      02   MA:   Not [UI], I'm not good at talking about, about Jihad, Jihad is Islamic,

      03   you know what I mean, Jihad you know, it has many, it have many, what you

      04   call, interpretational way, like for myself, I don't believe in killing yourself.

      05   CD:   Interpretational way... Right.

      06   MA:   [UI] I don't believe that.    I take the directive from the reading.

      07   The prophet, you put yourself and suicide, and they see that and see that.

      08   So this is maybe cleaning up that. So it doesn't mean we have to, I said I

      09   wouldn't believe in it, to create [UI] by car or by any means, I wouldn't

      10   believe it or I would've done it before you got me here.

      11   CD:   But there are other forms of Jihad other than suicide?

      12   MA:   Yes, I mean --

      13   CD:   You could go fight in an Army.

      14   MA:   Yes. I mean, I mean, that's really it, that's Jihad, that's what

      15   we know. You defend yourself.

      16   CD:   And defend other Muslims.

      17   MA:   Yeah, the --

      18   CD:   That's technically Jihad as well?

      19   MA:   Yes, that's right.

      20   CD:   Alright, so it's fair that you would have talked about, and then,

      21   but you're saying that, you didn't intend on to kill anyone.

      22   MA:   I didn't talk to them about to make some here. I mean, I'm

      23   talking now about how to understand our Jihad, but I don't have

      24   I'll [UI]

      25   CD:   You've never had any conversations in the prisons about Jihad?




                                             027A033
     Case 1:17-cr-00151-MAC-KFG Document 208-4 Filed 07/29/20 Page 35 of 71 PageID #:
                                         2579




00034:01   MA:   I don't recall, but if I can't explain, I don't know if I have.

      02   CD:   Have you ever had conversations with other prisoners about Jihad?

      03   MA:   I don't know, I can't say, I don't remember.

      04   CD:   Well, so, what were telling you, is that, other prisoners --

      05   MA:   Yeah, they scared --

      06   CD:   -- have heard things out of your mouth that makes them think that

      07   you're going to go out and bomb the -- I know you're laughing --

     08    MA:   That's not --

     09    CD:   Listen to me, we're trying to explain this --

     10    MA:   Nah, nah -- yeah.

     11    CD:   You have to help us explain it. So what I'm saying is, did you

     12    intend to kill somebody or were you just planning on Jihad?

     13    MA:   No, no, I'm not going to get uh, not kill someone or --

     14    CD:   There we are. So now let's figure out why they thought this so we

     15    TM:   -- understand it.

     16    CD:   can -- understand it.

     17    MA:   I don't know what they say but whatever, but me, I personally, I

     18    have no intention, and I never did tell this to someone before, okay,

     19    and I'm not going to do it now.   I just need --

     20    TM:   Okay.

     21    CD:   So, let's talk about why they why they would believe this?

     22    MA:   I don't know.

     23    CD:   Is there is there someone else maybe they've heard this from?

     24    MA:   Huh?

     25    CD:   Is there anybody else that you know that they've heard this from?




                                          027A034
     Case 1:17-cr-00151-MAC-KFG Document 208-4 Filed 07/29/20 Page 36 of 71 PageID #:
                                         2580




00035:01   MA:   I don't know, I can't say nothing about something I don't know.

      02   CD:   Okay, and that's what we’re asking you. We don't want you to say

      03   anything you don't know.

      04   TM:   Right, just be truthful about what you do know.

      05   CD:   I don't know is a good answer.

      06   MA:   So many things sometimes just, I don't know, people talk, they

      07   maybe think of something else.

      08   CD:   Well, why do they --

      09   MA:   But why am I a crook [PH] I'm a murderer [PH] of this? I'm a

      10   terrorist, I'm this, you know, let down, [UI] I can't explain it.

      11   CD:   Okay.

      12   MA:   People even if they don't know you, judge you, know what I mean.

      13   I was thinking like that, sometimes people say man, [UI], people talk

      14   about you like this and this, they tell me [UI]. When I explain to

     15    them, you know, I'm not that guy just, you know, what happened, just.

     16    TM:   Did you ever have any conversations with anyone in here about a

     17    chemical called RDX?

     18    MA:   Listen, honestly, I don't have no idea about how to make bomb.

     19    TM:   I didn't even tell you what that was.

     20    MA:   I don't know about anything that is chemical. I'm not, I'm not,

     21    I'm not, what you call, not educated in chemical something. I don't know

      22   even, I have no idea. For real, I have no idea, I have no knowledge about

      23   those things.   This you have to, I'm just saying, I have no idea about.

      24   TM:   Okay.

      25   MA:   So, I wouldn't be talking, no, never ever would happen because that's,




                                            027A035
     Case 1:17-cr-00151-MAC-KFG Document 208-4 Filed 07/29/20 Page 37 of 71 PageID #:
                                         2581




00036:01   I have no knowledge about that. I don't talk something I have no knowledge.

      02   TM:   Okay, why would people come forward and say, look, I've had these

      03   conversations with Ahmed about these things?

      04   MA:   Yeah, I don't know, I have no knowledge about any of this chemical.

      05   I -- [UI]

      06   TM:   And about New York? And you doing something, or have you ever

      07   encouraged someone else to go do something?

      08   MA:   Nah. This had never happened, and it will never happen. Never.

      09   I would never do that. I have awaited my case in hand [PH], I'm not

      10   stupid to tell some people, and I'm upset I was working. Plus I'm not, I'm

      11   not, I have no knowledge about all this chemical bomb, I have no knowledge

      12   at all. You see, I like to be sure for 100 percent, I have no knowledge. I

      13   never been school, I never learned that. That's what they're trying to

      14   say, I give them in Somalia, I never even had any, you know what I mean?

      15   TM:   Okay.

      16   MA:   I had nothing to do with tearing down anything. I have no knowledge

      17   at all.

      18   TM:   Okay, well don't, don't you, before your previous case, didn't you

      19   have some instruction, uh receive some training and all those things?

      20   MA:   That's what I'm saying, but it's not, I have no knowledge of, I have

      21   no knowledge about that, about any chemical. That was this week. You know,

      22   you know this, you know how the [UI] like this, [UI] UBS, USB, that's

      23   not mine at all.   The guy was Nigerian, his name was Hamza [PH].

      24   TM:   Okay.

      25   MA:   That's -- that's -- that's him.




                                          027A036
     Case 1:17-cr-00151-MAC-KFG Document 208-4 Filed 07/29/20 Page 38 of 71 PageID #:
                                         2582




00037:01   TM:   Hamza?

      02   MA:   Hamza.

      03   TM:   Okay.

      04   MA:   They, they, they, they create that thing and they try to, this one

      05   and another the USB, and a lot of paper at work, but I was telling

      06   them to bring the book, who found it, this thing to bring them as a

      07   witness to in New York, they don't want to do that.

      08   TM:   They didn't want to bring Hamza?

      09   MA:   [UI] They never found him when they had arrested me.

      10   TM:   Okay. Are you angry about that?

      11   MA:   I am very, you know, I mean, that happened. When you have, when you have

      12   something and you didn't do it, it make you not, uh, angry but it's not right,

      13   you know what I mean? You didn't do it, you didn't do it. These were not mine.

      14   The USB, the USB, for example, the USB he had that. I remember Hamza, he had

      15   that and he was standing. And he was telling the, can you, put this from this and

      16   connect to this, you know? I was wondering why you don't do it by yourself, man?

      17   TM:   Yeah.

      18   MA:   I want you to do it. [UI]. No, I want you to do it.    You know, and

      19   they see the case is my case.

      20   TM:   Right.

      21   MA:   Though the last thing is not true, you know?

      22   TM:   Okay.

      23   MA:   And I was telling my mother, this thing is meant to challenge bring those

      24   the people who find that thing, because there's no papers here who, I know

      25   exactly who, I listened to that day. So you need to bring those witness,




                                           027A037
     Case 1:17-cr-00151-MAC-KFG Document 208-4 Filed 07/29/20 Page 39 of 71 PageID #:
                                         2583




00038:01   you know [UI].     But they don't want to do that [UI].

      02   TM:   Okay.

      03   MA:   But instead they bring the three Nigerians here [UI], everybody was telling

      04   different story and you know they said, the [UI] is better than three, there were

      05   different stories of the same story.      You know what I mean?

      06   TM:   So, everybody was telling a different story?

      07   MA:   Different story, if you put [UI] and [UI] in the statement, it still is

      08   different than the -- than the reality.

      09   TM:   So, do you feel like that you were completely innocent and spent these last

      10   few years here unjustly?

      11   MA:   Yeah, I did. I thought they were corrupt in Nigeria, for example, they're

      12   so corrupt, because they didn't find nothing on me, and they didn't want to,

      13   that's why they couldn't charge me. That's why they released me, I'm sure. But

      14   they're so corrupt, so I didn't [UI]. Even they didn't go to the court

      15   to extradite me from Nigeria to here, but they just like, this going to just go,

      16   you know? I wasn't brought here normally. If they kept me, you know, but they're

      17   so corrupt, and the Nigerians so corrupt.      They, they you know, the police,

      18   one day, one night, they take me out from the cell and didn't call the family to.

     19    And they didn't have any number. If I had a number I could've called, they took me

     20    outside, took me outside, said let's go. [UI] that they did, three days before the

     21    before the flight.   Yeah.   It's too corrupt, so it's not like everything was true

      22   like people say.     Yeah, but with all this, you know, it didn't come out.     [UI]

      23   I was, more than 10 years, you know that's not right, now you know what I

      24   mean.   You know, just, we learn from our, we learn from the mistake.

      25   TM:   Hopefully.




                                             027A038
     Case 1:17-cr-00151-MAC-KFG Document 208-4 Filed 07/29/20 Page 40 of 71 PageID #:
                                         2584




00039:01   MA:   Yeah. Sometimes we think like we young but I have no intention, you know,

      02   I'm just, I'm trying to get to my family. I haven't had a family, you know what I

      03   mean? All these years, my mother, she'll cry the whole time, you know, and they

      04   want to marry and have a family like our tradition, you know what I mean. Then

      05   next thing you see kids, you know?

      06   TM:   Ok.   Why would multiple people in here come forward?

      07   MA:   People been misled, people say a lot of things [PH], and they decided to say

      08   a lot of things. that's what all [UI] people problem with me because it's a lot

      09   of talk, a lot of misunderstanding or just, you know, people been misunderstand.

      10   They tell me, people they say this and that but now they know me and how I am,

      11   and how you're different, and they think that you are so and so and you hate the

      12   Christian and this, telling you, we don't hate the Christian you know and this and

      13   that. You know, your sins are healed, you know, but yeah. Too many people talking

      14   and negativity. I don't have, I don't have any intention to do something or

      15   to go [UI] counselor try to tell me every time. Are going back to Syria, I've

      16   never been to Syria!   Are you going to ISIS? I've never been in ISIS!

      17   TM:   It was [UI] who said you're joining ISIS?

      18   MA:   ISIS didn't create what I was in, so I don't --

      19   TM:   Okay, what -- what do you think about their philosophy, ISIS?

      20   MA:   You, you see, you see, everything, what we do, we have to read the Qur'an

      21   first, that's why I'm learning, you know what I mean? I can't judge someone until

     22    I see their heart, you know what I mean.   So, I don't know them actually, no ISIS,

      23   TM:   You don't know

      24   MA:   -- I don't know ISIS.

      25   TM:   I mean, do you sympathize with their thinking?     I mean, do you agree with




                                           027A039
     Case 1:17-cr-00151-MAC-KFG Document 208-4 Filed 07/29/20 Page 41 of 71 PageID #:
                                         2585




00040:01   their philosophy?

      02   MA:   I don't believe in their philosophy because I don't have any to their media,

      03   I don't hear nothing about them.    I just what I hear in the newspaper, ISIS [UI]

      04   [UI] that's what we know, but, know what I mean?

      05   TM:   Right.

      06   MA:   So I don't.

      07   CD:   Do you agree with their behavior?

      08   MA:   Yeah, but I'm not thinking if it is true or not I'm not that.

      09   CD:   Do you agree with the way they're going about things with the killing of --

      10   MA:   Listen, I feel that's the wrong people to examine as an Islamic or not,

      11   that's why I don't want to burn a person alive. you've only got one, that's

      12   all we live, you know what I mean? [UI].

      13   CD:   Everyone gets it from the news and you can't always trust the news.

      14   MA:   Yeah, I read a lot in here. It's new living, for me it's a new thing, to burn

      15   someone alive   in there, person alive. All to draw him to worry, that's, I don't

      16   think they do this, that's, none of that never healed anything, I can't

      17   imagine that, in Islam and someone to do.

      18   TM:   Okay.

      19   MA:   Yeah, so that's what is to me. You see so many group, that's what would

      20   happen now, they follow and explain they have many names, so you have to,

      21   according to the Islamic prophet.

      22   TM:   So, does ISIS and the things that they do that you've seen on the news,

      23   does that conform with your idea of the Islamic way?

      24   MA:   There's many things that is in Islam. So many things.

      25   TM:   Many things they do that are not of the Islamic way?




                                           027A040
     Case 1:17-cr-00151-MAC-KFG Document 208-4 Filed 07/29/20 Page 42 of 71 PageID #:
                                         2586




00041:01    MA:   Yeah. If it's that true, like, don't people burn people, or slavery,

      02    or [UI]. Or killing Muslims, they just [UI].

      03    TM:   Ok.   So, you don't know, share, similar thinking with ISIS or Al-Qaeda or

      04    do you? Or can see where they're coming from?

      05    MA:   I'm a person, I like Islamic way it read, that's not Muslim, you know,

      06    I like to be with the Muslim society, the Muslim way, but it depends on who --

      07    TM:   And we respect that, your right to do that.

      08    MA:   You see that's the way, I see people, they're Muslim, they call themselves,

      09    I see some people kill Muslims, so does that mean I listen to that? We need

      10    to talk with Pandenda [PH]. That's why I have many before whose now on parole in

      11    Sweden, and I don't know, they think the [UI], so I was like with them you know what

     12    I mean.    I guess what they saw, I'm a person, I stand up when some of this come true

     13    you know, so we can do something that's not Islamic or the way we see, you know?

     14    TM:    Okay. And again, I want you to, we're here to kind of let you tell your side

     15    of the story, because like I said before, we've had multiple people come forward and

     16    say they have concern, ok, right? And we've been involved in this for many years

     17    now, okay? I mean looking at you specifically, okay? And some of those folks have

      18    cooperated with us because they had that level of concern, alright? And they have, some

     19    of them, multiple folks in here, have recorded conversations with you, okay? So, in

     20    knowing that, that we have conversations with you recorded, have you had conversations

      21    with people in here, other inmates, where you encouraged them to go do things

      22    when they're released, where, you know, encouraged something along that line?

      23    MA:   I'm just, if I'm going to take as a Muslim, like [PH] to take in a Muslim -

      24    TM:   That's not what I mean.

      25    MA:   -- that's what Muslims will tell you, and if you, as a Muslim, what you call,




                                               027A041
     Case 1:17-cr-00151-MAC-KFG Document 208-4 Filed 07/29/20 Page 43 of 71 PageID #:
                                         2587


00042:01   to be with a Muslim society, they're not to be caught in this and that and terrorist,

      02   and they look really different. That's uh, that's --

     03    CD:   Well you know though, we have nothing against people seeking to live in

     04    another country.

     05    TM:   No, absolutely not.

     06    CD:   What were talking about is encouraging people to seek Jihad.

     07    MA:   To seek Jihad?

     08    TM:   Yes, and you encouraged that.

     09    CD:   Now be careful, because we don't want you to get in trouble, were trying

     10    to figure out what's going on.       If you lie to us, that is not good.

     11    MA:   You have to, I don't know, just, I'm a person, I have nothing to do

     12    with anything now. This I know for sure. I used, I have my way now, I just

     13    want to go back. I know this be hanging, you know?

     14    CD:   Well, and we want you to do that. But encouraging people to seek Jihad can

     15    stop you from doing that, you understand me?

      16   MA:   Yeah.

     17    CD:   And lying about it is going to be worse, so you need to be honest with us

     18    right now and we can have an honest conversation. We can talk about what your true

     19    intent is, because obviously people misunderstand you a lot, in Britain and here.

      20   MA:   That's because, I don't know, man. This -- this --

      21   CD:   So we don't want to misunderstand you, were going to ask you questions and

      22   you need to be honest with us.

      23   TM:   Yeah.

      24   MA:   I don't know what to say, I have trouble with this kind, you know, I don't

      25   know, if you're right, I'm going through the same.




                                              027A042
     Case 1:17-cr-00151-MAC-KFG Document 208-4 Filed 07/29/20 Page 44 of 71 PageID #:
                                         2588


00043:01   CD:   Yeah, I wonder why? Because you're saying the same things. And you're saying

      02   the same things and telling people no, you're misunderstanding. Well, tell us

      03   exactly what you're saying, and I will assure you we wont misunderstand you.

      04   MA:   I didn't tell anyone to go to -- make --

     05    CD:   You're not encouraging anyone to --

     06    MA:   -- I don't know what you're talking about.

     07    CD:   You're sure?

     08    MA:   No, I -

     09    CD:   You're not encouraging people to seek out Jihad?

     10    MA:   No, I encourage people to, for example, the Muslim, to live like the Prophet.

      11   CD:   Sure.

      12   TM:   Absolutely.

      13   MA:   -- decided to live [UI], that's, that's --

      14   CD:   And that's you're right.

      15   MA:   That's what bring me up.

      16   CD:   We've heard these conversations and that's not what you're saying.

      17   MA:   I don't know, I don't remember that then. If I said something like --

      18   CD:   Well, you've got serious memory issue.

      19   MA:   I guess.

      20   CD:   Right? Right? Because obviously in Sweden, you know, they were hearing some

      21   of the same things and that's why they stopped you the first time. Now that's okay,

     22    as long as you weren't intending to do anything, and obviously you didn't get put in

     23    jail the first time either, did you? So, what we're saying here, is we're asking you

      24   the same questions, be honest with us, tell us about it. So we can resolve this. If

     25    we, people are telling us that you're saying something and you're flatly denying it,




                                            027A043
     Case 1:17-cr-00151-MAC-KFG Document 208-4 Filed 07/29/20 Page 45 of 71 PageID #:
                                         2589


00044:01   then how do we know that you didn't actually intend to go hurt somebody?

      02   MA:   No. I didn't tell anyone to go ahead and make this thing. I don't know how,

      03   that's why I know it. I remember.

      04   CD:   If you're lying about a little bit, you're lying about a lot. How do we

      05   know the difference?

      06   MA:   It might -- I can't say about none of it, if it helps.

      07   CD:   I want to believe you in that part, but you're lying about the other part.

      08   MA:   I don't know about that part. Listen, I can tell about, I never tell no one

      09   do Jihad and this to someone.

      10   CD:   You never told anybody to --

      11   MA:   Never told anybody, that's what I remember, I never told no one here.

      12   TM:   Okay, did you --

      13   MA:   I don't remember this, I don't remember nothing.

      14   TM:   Did you ever tell anyone here that you wanted them, when they got out, you

      15   wanted them to help you bomb the detention center in New York?

      16   MA:   What?

      17   TM:   Yes.

      18   MA:   Not, I know this. I never ever [UI]

      19   TM:   Okay. Why would the person make that up?

      20   MA:   I never ever even said something about bomb here.   Never.   Because I have not

      21   talk about that here. I don't talk about that thing.      Yeah.    I don't talk about

      22   bombs, what I want to do in America. I don't how [UI], I don't want relationships

      23   people from America. That's what I want, I don't want any relations here in America.

      24   TM:   Well, I can understand that.

      25   MA:   Because I've been [UI] up here and sit, you know what I mean, so I don't want




                                           027A044
     Case 1:17-cr-00151-MAC-KFG Document 208-4 Filed 07/29/20 Page 46 of 71 PageID #:
                                         2590


00045:01   anything to happen or next to me. So I never talk about bomb. I don't know about

      02   bomb or I don't know about the chemical, for real.

      03   TM:   Okay.

      04   MA:   This -- this --

      05   CD:   So you're saying this is all --

      06   MA:   Lies.

      07   CD:   Lies?

      08   MA:   This is false, it's lies. I fabrication you. I never, I never even intend

      09   giving him not to say intent to -- to -- to do that. And they say this must be

      10   some fabrications.

      11   TM:   Why would they just make this up against you?

      12   MA:   Yeah, I don't know, and I say --

      13   TM:   Because they get nothing out of it.

      14   MA:   I hear lots of story, people do anything to [UI] go out of prison. I see a lot

     15    of people, I see their lies, they've been in trouble with people. They lie in here,

      16   they say I think about. I personally have never and will never even ever to say

      17   something.

      18   TM:   You would never what?

      19   MA:   To -- to -- talk about the bomb or something.    To in America.

      20   TM:   Okay.

      21   MA:   Especially while [UI] you know, something I have no knowledge about. I've

      22   never been to America, how am I going to bomb detention center?

      23   TM:   No, not that you personally could do it because you're, you know, leaving

      24   the country, but, have you encourage someone else to go and do that on your behalf?

      25   MA:   Never ever, never ever.   I would never tell or express in here about that




                                           027A045
      Case 1:17-cr-00151-MAC-KFG Document 208-4 Filed 07/29/20 Page 47 of 71 PageID #:
                                          2591


00046:01   thing. Never ever.

      02    TM:   Okay, well the person is telling us that you did.

      03    MA:   He's a liar.

      04    TM:   And he's not getting anything out of it.

      05    MA:   Nah, he's a liar, he's a liar.

      06    TM:   Okay.

      07    MA:   He's a fabrication, because this is my personal, I don't talk about it with

      08    people who don't know about this. This is very fabrication, I would never ever.

      09    I don't talk about those things. Some people they try to talk to me about things, but

      10   then they didn't. Don't talk to me about that, I don't know nothing about that, you

      11   know what I mean? Yeah. There was an inmate that when I was in New York that tried

      12    to talk to me about that, but I didn't.

      13    TM:   A guy when you were in New York?

      14    MA:   He tell me he hate the Americans and he want to do this and I say Hey, do

      15    you think asking someone if they can help with that, but I don't what you want

      16    and I'm away from that.

      17    TM:   Okay. He knew you were with Al-Shaabab, then?

      18    MA:   No, definitely knows my case.

      19    TM:   Yeah, okay.

      20    MA:   He's a [UI], he was asking -- know what he was asking --

      21    know what he was saying?

      22    MA:   So, I would have never ever talk about that subject, never ever. I don't trust

      23   anyone here to talk about this too long. I don't trust no one.   I don't talk to no

      24    one. So [UI].

      25    TM:   Or even had conversations like, you know, we need to start killing their kids,




                                               027A046
     Case 1:17-cr-00151-MAC-KFG Document 208-4 Filed 07/29/20 Page 48 of 71 PageID #:
                                         2592


00047:01    because that's how they'll listen.

      02    MA:    Kids?

      03    TM:    Uh-huh.

     04     MA:    Kids, how kids?

     05     TM:    Yeah.

     06     MA:    How? Killing what, kids?

     07     TM:    Yes.

     08     MA:    I don't understand how we picked kids. I didn't understand what you were saying.

     09    TM:    Right, well, for instance if you drive a van through a crowded sidewalk, you're

     10    going to kill lots of people, to include some kids. If you go and bomb an Ariana Grande

     11    concert, you kill lots of children, okay? I'm talking about things like that.

     12    MA:    I would never say that, I would never ever, ever, I will never ever say.   I will

      13    never ever say kill the children.

      14    TM:    And I want to remind you, Mr. Ahmed, we have recordings, a lot of them --

      15    MA:    I kill children? Never. No.

      16    TM:    Okay.

      17    MA:    No, that's never happen.       To -- to kill children? No.

      18    TM:    We may not be able to hear it very good in here, the sound is not good.

      19    [Plays recording of Ahmed talking] [UI]

      20    TM:    Is that in here?

      21    MA:    Mm-hmm.

     22     TM:    That's you, correct?

     23     [Recording ends at 1:15:34]

     24     TM:    That's you on that recording, correct?

     25     MA:    I don't hear nothing.      I -- [UI]




                                                 027A047
     Case 1:17-cr-00151-MAC-KFG Document 208-4 Filed 07/29/20 Page 49 of 71 PageID #:
                                         2593




00048:01    TM:   Okay, it's hard to hear, okay? On this little recorder. But we have, you know,

     02    we have numerous conversations with you and multiple people helped, not just one person,

     03    but multiple people assisted us in that, okay? You know, you had a lot of conversations

     04    about Al Shaabab and the sacrifices that you make for Allah, and things like that, okay?

     05    And in one conversation that I just started to play with you, that you had on May the

     06    13th, where you talk about killing kids, that's what gets our attention, okay? That was

      07    a conversation to the effect, okay?

      08    MA:   I said kill kids?

      09    TM:   Mm-hmm. Right.

      10    MA:   That didn't happen, I would never say that.

      11    TM:   Okay. If you're going to die, it's very shameful to die as a coward, you have

     12    to die for something, this is you saying that. You have to sacrifice or you don't get

      13    anything. Prepare to fight as much as you can. Terrorize every chance you get.

      14    MA:   But that's not the whole. I don't understand the whole, like because, I don't,

      15    I didn't hear it there.

      16    TM:   Right, well these are things that were typed up out of conversations that we --

      17    CD:   And we need to clean that up and take out all the noise --

      18    TM:   Correct, hard to hear in here, too.

      19    MA:   But that's, the newspaper was written that I was [PH] prepared to die.

      20    TM:   No, this was something you said.

      21    MA:   Yeah, yeah, in the newspaper.

      22    TM:   No, no, no.    We recorded you in here saying this.

      23    MA:   Okay, maybe I was saying that as saying what I was talking to.

      24    TM:   Mm-mm. Mm-mm. I mean, that's what we're here to talk about.

      25    MA:   I don't know, just, must be some [UI] to say kill kids.




                                               027A048
      Case 1:17-cr-00151-MAC-KFG Document 208-4 Filed 07/29/20 Page 50 of 71 PageID #:
                                          2594




00049:01   TM:    Or killing anyone, terrorizing anyone.

      02    MA:    I never said kids get killed. Maybe misunderstand the whole --

      03    TM:    We understand you --

      04    MA:    -- the whole speak or something, it must be like that. [UI] I have no

      05    intentions to do this.

      06    TM:    Okay, and look, we respect your right to practice any religion you want, right,

      07   that's part of being here. You get to believe the way you want to believe, and we have

      08   no problem with that. You say you want to live in a Muslim society, we respect that.

      09   MA:    Yeah.   Okay.

      10   TM:    And we understand if you feel like you were mistreated while you were in New York

      11   or if you were unjustly convicted that you would have some anger, certainly about those

      12   things. What is your intention after you get out? Do you plan on doing something about that?

      13   MA:    No, listen, I've been treated injustice, that's going on, the whole case was

      14    fabricate, I had nothing to do with any of these things and that's why you see they didn't

      15    bring me hearing by court. [UI]

      16    CD:    We would like to believe that, we would like to believe that you're telling the

      17   truth. But it's hard for us, because we hear things out of your own voice that you deny

      18    saying.

      19    MA:    Some, sometime, you know, you get angry about that [UI] when they first [UI],

      20    you go [UI] this is, you know it.

      21    CD:    Okay.

      22    MA:    But, that's not --

      23    CD:    Okay, so look, sometimes you get angry and you get frustrated and you just talk,

      24    and it's okay, it's not a crime, just --

      25    MA:    Exactly it.




                                                 027A049
     Case 1:17-cr-00151-MAC-KFG Document 208-4 Filed 07/29/20 Page 51 of 71 PageID #:
                                         2595




00050:01    CD:   So, is that what you were doing in these conversations, you were just angry and

      02    you were just talking.

      03    MA:   I don't know, I couldn't hear the whole --

      04    TM:   Okay.

      05    CD:   Alright, well that's not going to be a conversation, I mean.

      06    MA:   Because I didn't hear all the sounds and was audio, just, you know what I mean,

     07    I can't say nothing for that. I'm hearing myself on audio talking, you know. Something,

     08    you know, I mean, just, you talk frustrated sometimes, and that happens, you know?

      09    CD:   Sure.

      10    TM:   Right.

      11    MA:   You just talk, you know? I mean, I don't know. You get angry and then you blow

      12    out the lights. And anyone hears that and sometimes the whole situation, I have

      13    been here for eight years at this facility, no nothing. Sometimes it's not easy.

      14    TM:   Yeah, yeah.

      15    CD:   But you can vent that way without threatening to blow something up, and that's

     16    okay. Those conversations, these materials, you know, they, you are allowed to think

      17    however you want. You're allowed to think however you want. We're not thought police.

     18    We are trying to find an explanation for what happened in these conversations. Why do

     19    these people come tell us these things? So explain, so let's just assume that these

      20    conversations happened, and why don't you explain why they happened.

      21    MA:   Listen, sometimes, you get, like I told you sometimes, I don't know, from

      22    conversation with you, but I can't hear but --

      23    CD:   Not just this one, there's hours and hours.

      24    TM:   There's lots of them.

      25    MA:   Always living in the emotional.




                                               027A050
     Case 1:17-cr-00151-MAC-KFG Document 208-4 Filed 07/29/20 Page 52 of 71 PageID #:
                                         2596




00051:01    CD:    Right.

      02    MA:    Everything is like, you mean like, always sometimes. Then if you lose, sometimes

     03    you pray for murder or service sometimes you know, but sometimes he's talking this

      04    stuff. And you just get, shouldn't worry yourself with that, you know. Could be

      05    sometimes, just.

      06    CD:    You're right, sometimes --

      07    MA:    If I'm here, yeah, I'm not happy with something, I talk about it. You have

      08    injustice, [UI], and I believe in, I tell [UI]. And it just, sometimes, yeah. It just,

     09    [UI], you see. It's just sometimes, but he said I've always been like that. I talk, you

     10    know? I talk. This is me, how I talk, and just how I am. If I have something to say,

     11    it's not --

     12    CD:    Sometimes I say things that embarrass myself. Sometimes I make a joke that I

     13    didn't intend to offend somebody and I accidentally offend them. But over time if I make

     14    those jokes a lot, people believe that's my philosophy, people believe that's my message.

      15    MA:    Yeah, I understand.

      16    CD:    So, you didn't make one joke, these were multiple conversations. To us,

      17    when we hear these conversations, we believe that's your philosophy.

      18    MA:    Yeah. Nah, that's not philosophy, but it's uh, I don't know how to explain but

      19    it's -- you see, I've been for eight years, if you see how I am, I never even

      20    get shot, I never get in trouble, I'm not a trouble person.

      21    TM:    Hm-mm, I know.

      22    MA:    That show you I haven't had, you know, and I'm not a dangerous person. I have

      23    to take cool [PH] everything, that's the way I was raised. That's how come I talk

      24    to you, I don't get angry with you --

      25    CD:    Explain -- explain your philosophy. It is not to actually hurt people?




                                                 027A051
      Case 1:17-cr-00151-MAC-KFG Document 208-4 Filed 07/29/20 Page 53 of 71 PageID #:
                                          2597


00052:01   MA:    No.

      02    CD:   What is your philosophy?

      03    MA:   I don't know, sometimes it's, maybe situation --

      04    CD:   [UI]

      05    MA:   --[UI], conversation,   this adversity too great sometimes, this is just

      06    takeover, making, just show off sometimes.

      07    CD:   Show off sometimes?

      08    MA:   Or get mad or just, it depends, I don't know.

      09    CD:   Alright, do you find that people admire you for your knowledge for this

      10    kind of thing?

      11    MA:   Huh?

      12    CD:   Do they admire you for your knowledge?

      13    MA:   Sometimes there's some inmates will laugh as if were jokes, it depends on

      14    how this -- [UI]

      15    CD:   Let's exclude all the jokes because we didn't hear anybody laughing.

      16    MA:   Yeah.

      17    CD:   So we're not talking about jokes. We're talking about these multiple

      18    conversations. Tell us what you're philosophy is. So are you, do you believe

      19    that it's your calling to encourage people to follow the Qur'an?

      20    MA:   Yes.

      21    CD:   Okay. I'm just --

      22    MA:   There's no doubt.

      23    CD:   No doubt?

      24    MA:   No doubt on that.

      25    CD:   Is it your philosophy to encourage people to --




                                             027A052
     Case 1:17-cr-00151-MAC-KFG Document 208-4 Filed 07/29/20 Page 54 of 71 PageID #:
                                         2598




00053:01    MA:   That's -- as a Muslim, I want to be a with Muslim society.

      02    CD:   Sure.

      03    MA:   With Islamic, I can do my routine and practice the way I want.

      04    CD:   Right.

      05    MA:   That's it, and yeah, and I encourage people to immigrate, for example, to

      06    share the Muslim society at the same time. Yeah.            That's it.

      07    CD:   Do you encourage them to immigrate for more than just living in a Muslim society?

      08    MA:   You see, I found myself, I was looking for another life like this, so for

      09    example, I went to Somalia, I [UI] unhappy with many things there. I just spent three

     10    weeks there.    I couldn't, I've been in Somalia for three weeks but I couldn't think

      11    that was going on, but, so I -- [UI] left --

      12    CD:   You didn't agree with everything?

      13    MA:   Exactly. You see, that's how I am.         I'm -- I'm --

     14     CD:   So you're still looking?

     15     MA:   Yeah, that's how I am. I think.

     16     CD:   Yeah, but what we're trying to understand is these conversations, your philosophy

     17    in these conversations. So we, you encourage people to travel to seek out Muslim life --

      18    MA:   To seek knowledge, to seek knowledge.

      19    CD:   But in these conversations, you were encouraging them to travel for more than that.

      20    MA:   I don't know, it depends, I don't know, I can't say nothing about.

      21    CD:   Okay, so listen, if you can't explain it, then these conversations stand on their

      22   own and a judge or a jury is going to hear it, and they're going to make their own

      23    interpretation. You need to interpret this for us.

      24    MA:   But I don't know what the conversation, I don't understand.

      25    TM:   Okay.




                                                 027A053
      Case 1:17-cr-00151-MAC-KFG Document 208-4 Filed 07/29/20 Page 55 of 71 PageID #:
                                          2599


00054:01    MA:    That's what is the problem now. I don't --

      02     CD:    So what we did, this paper she's reading, this is called a transcript. It is the

      03    written version of the conversations. Somebody had to get headphones and they had to

      04    clean up and listen and had to write it down. that's what she's reading.

      05    TM:    Like, for example, this conversation, these were just some notes that I made of

      06    a conversation that you had on May the fourth, okay? May the fourth. You say, every

       07    believer will go through a test.

       08    MA:    Test?    Yeah.

       09    TM:    A test. How does Allah know you are real, you have to go through the test, and

      10    you talk about how you're going to sacrifice your life, and how you had brothers that

      11    left everything, okay, to sacrifice for Allah. You discussed that there was a brother

      12    who was a commander in Mosul. At the end of the conversation, you talk about, you said

      13    I want to give you some papers, you will send to me when you leave. And you said you

      14    know that brother in Sweden killed five people? I was very happy, very, very happy.

      15    This was that attack in Sweden that happened, and this was you talking about that

       16    attack.

       17    MA:    Mm-hmm.

      18     TM:    Do you recall that conversation at all?

      19     MA:    That happened in Sweden?

      20     TM:    Mm-hmm.

      21     MA:    I don't know but I was mad with Sweden because the way they gave me up.            I

      22     don't know --

      23     CD:    So you're saying you might've said that in anger because --

      24     MA:    I don't know, I don't recall.

      25     CD:    I'm going to give you -- I want to understand, you said that you were mad




00055:01    with Sweden because they gave you up, and I assume to the British intelligence service




                                                  027A054
Case 1:17-cr-00151-MAC-KFG Document 208-4 Filed 07/29/20 Page 56 of 71 PageID #:
                                    2600


02   that interviewed you? Now they didn't keep you there, they let you go, right?

03   MA:   Nah, it's not about Sweden. I see the, they have handle [PH] when I went to

04   Nigeria.

05   CD:   They had what?

06   MA:   In Nigeria.

07   CD:   They had what now, they had a hand?

08   MA:   They knew I was, that I was coming here. But they never tell me that, and

09   this, they harass me, they kidnap me from airport.

10   CD:   I don't understand what Sweden --

11   MA:   So Sweden, with two Swedish consulate, from the [UI] --

12   CD:   At the airport? At the airport in Nigeria?

13   MA:   Exactly, so there was both outside the airport that lead me to the Sweden

14   and another come and take me to the hole and [UI] here now, when I just now,

15   they said that they're pulling you, your paper is gone, and we have no

16   responsible for you.

17   CD:   You're talking about Sweden?

18   MA:   Yeah.

19   CD:   So, you don't have no more status in Sweden?

20   MA:   Exactly. This and this --

21   CD:   So you're saying that guy --

22   MA:   I don't know, maybe --

23   CD:   -- couldn't have heard that -- up with Sweden.

24   MA:   It just, it is just off.

25   TM:   Okay.   Okay.




                                       027A055
      Case 1:17-cr-00151-MAC-KFG Document 208-4 Filed 07/29/20 Page 57 of 71 PageID #:
                                          2601


00056:01   MA:    Yeah. The last Sunday sent me papers then we have nothing to do, we just

      02    sit there and that's not right, you know? Plus there was a sign of global [UI] in

      03   Nigeria where they gave me newspaper, I didn't understand, you know what I mean?

      04   The Swedish General had been killed or [UI] on everybody now, that stopped [PH].

      05   And they bring the newspaper, very old, I've been wondering why they gave me this

      06   very old newspaper and this, I didn't think that time, but it was in my mind, but

      07   later in this investigative dead [PH], but I mean, so now that I think police are

      08    at war with them, have been dead, and deaths are responsible for him [PH]. So

      09    that's what, is it. That's kind of the problem we have when people misunderstand

      10    and create hate. That's why we have to understand people, you know what

      11    I mean? I'm not going to get anyone just because his religion or, you see, in

      12    Islam, we believe that, if he don't take action, just to think, he simply not.

      13    You know, you can't change your mind, if you don't have any. It just, in a

      14    state, that's why in the state of Iran [UI] case. In the state, there are many

      15    who can't say a thing, you know? Who can't calm down, relax but calm down, that's

      16    good. That doesnt mean [UI].

      17    CD:   Well, why -- why are you so angry all the time?

      18    MA:   You see, that's why I took the whole case I had, I had nothing to do with

      19    all this, I did not have any intention. I won't believe it there, you know what I

      20    mean, and just suddenly, just like that, with the Army of Norwegian, just, you

      21    know? And I'll be like, you know, neighbors.

      22    CD:   But if you've been here for eight years --

      23    MA:   Eight years, yeah.

      24    CD:   -- and you --

      25    MA:   No, no, not eight years angry. I'm good and sometimes I'm happy and I




                                            027A056
      Case 1:17-cr-00151-MAC-KFG Document 208-4 Filed 07/29/20 Page 58 of 71 PageID #:
                                          2602


00057:01   learn a lot of things --

      02    CD:   So all --

      03    MA:   In my letters to [UI] --

      04    CD:   A lot of these conversations in the last year, why are you so angry in

      05    the last year? Because you're saying that you made these statements in anger.

      06    MA:   It could be, you know, I don't know what the situation, you know,

      07    sometimes, you just.

      08    CD:   I mean, you don't sound overly angry, but I'm trying to understand,

      09    if you're saying make a name --

      10    MA:   Sometimes I said the American government is injustice, I can say that.

      11    They are not justice, you know? My sense of humor.

      12    CD:   No, there's freedom of speech, you can say that all day.

      13    TM:   You can say that.

      14    CD:   You know, that's perfectly fine. But you know what you can't say?

      15    Please go blow up the detention center for me. You can't say that.

      16    MA:   You see, sometimes, people they tell me, you look very like a murderer,

      17    a killer. They so, people are scared of me the first time they see me, and I'm -

      18    CD:   People will leave you alone, you gotta look tough, you gotta look tough.

      19    MA:   Nah. But later on they know you, I'm not like that, but this is way people

      20    believe, he not that person, you know? He can look like that, it's not him. I'm

      21    not a violence person, that's for sure I know.

      22    CD:   Well, and I would agree with you, you're not a violent person, and it

      23    seems like you're encouraging other people to be violent.

      24    TM:   -- Other people to be violent.

      25    MA:   Maybe, I don't know, I didn't, I don't know, I don't tell people to




                                             027A057
     Case 1:17-cr-00151-MAC-KFG Document 208-4 Filed 07/29/20 Page 59 of 71 PageID #:
                                         2603


00058:01   kill people or, in the situation, but I don't know.        But I'm not.   Yeah

      02   [UI]

      03   CD:    So, you realize that we, there's an old saying in the US. If it walks

      04   like a duck, if it quacks like a duck, has feathers like a duck, it's probably

      05   what? A duck. So right? We have this saying now, if I'm, and if I don't know

      06   you, and I don't know you, we've never met, and I see, I have several people

      07   telling me he's saying this, I hear the conversations that he's saying this.

      08   Other people in other countries have said he's talked like this, which

      09   obviously we --

      10   TM:    You release things out too.

      11   CD:    You're handing these things out, and, now I'm now thinking, there's

      12   the feathers, there's the quack, you     know, there's the waddle, might be a

      13   duck.

      14   MA:    Nah, that thing is normal here. People take like they have been

      15   reading old news.

      16   CD:    It's one thing --

      17   MA:    They sample the newspaper.    That's -- that's --

      18   CD:    But it's different to talk about that.

      19   TM:    So have you --

      20   MA:    But I never talk about this.

      21   TM:    -- Do you, so you're saying this book, Punishment for Hypocrisy, or

      22   this document, did you ever give this to another inmate and instruct them

      23   to learn it?

      24   MA:    No. Sometime the people they read my case, and I have many paper

      25   in my discovery, so they think they can now read this kind of [UI].




                                           027A058
     Case 1:17-cr-00151-MAC-KFG Document 208-4 Filed 07/29/20 Page 60 of 71 PageID #:
                                         2604


00059:01   TM:   Well, that doesn't answer my question at all. I said, did you ever

      02   give this document to another inmate and instruct them to learn that?

      03   MA:   No, I didn't, I never did, I didn't, did not. He can

      04   take it, he can read it.

      05   TM:   You did not?

      06   CD:   Who took it?

      07   MA:   I mean, people, many people they read my --

      08   CD:   Are you saying a lot of people took it?

      09   MA:   No, my discovery, they read it.

      10   CD:   Who is they?

      11   TM:   Yeah, who's reading it?

      12   MA:   [UI].

      13   CD:   Who? You're telling me there's more than two?

      14   MA:   It's above that. A billion.

      15   CD:   We're talking about in the last year or two.

      16   TM:   Yeah.

      17   MA:   I can't remember, there's some people, they read it.

      18   CD:   Who?

      19   MA:   Here in the town block [PH], maybe someone.

      20   CD:   What is their name?

      21   MA:   I can't remember, I can't remember, someone must be taking it to

      22   read it.

      23   TM:   Okay. And we have conversations of you, recorded conversations,

      24   of you having conversations about this.

      25   MA:   Yeah.




                                           027A059
     Case 1:17-cr-00151-MAC-KFG Document 208-4 Filed 07/29/20 Page 61 of 71 PageID #:
                                         2605


00060:01   TM:   Okay.

      02   CD:   Quack.

      03   TM:   Did you learn this? You know, do we need to go over, do you remember

      04   the book I gave you in English? It had many page, you were talking about

      05   this.

      06   CD:   Quack.

      07   TM:   Did you learn this?

      08   MA:   No, I don't know, I never --

      09   TM:   I've got it recorded, Mr. Ahmed.

      10   MA:   I never said that. I don't know. But that, I know I would never give

      11   people that, that's for sure. Other people take it to read it some, but I

      12   never give people that. That's for sure.

      13   TM:   This was brought, when the person had this, they brought it just

      14   about straight to us. So if they're going to take it, and read it on their

      15   own, they're not going to come straight to us and go.

      16   MA:   What I did is sometimes they put the book back, and I have it back,

      17   and typically they read it --

      18   CD:   Who is it?

      19   MA:   -- or to see my case summary.

     20    CD:   Who?

     21    MA:   Inmate.

     22    TM:   Who?

     23    MA:   I gave it to many people.

     24    TM:   You gave this to many people?

     25    MA:   I don't know, if this is about that or my whole case, my case, yeah.




                                             027A060
     Case 1:17-cr-00151-MAC-KFG Document 208-4 Filed 07/29/20 Page 62 of 71 PageID #:
                                         2606


00061:01   TM:   Okay. Okay.

      02   CD:   Have you read anyone else's discovery? Anybody else's case?

      03   MA:   Huh?

      04   CD:   You ever read anyone else's case?

      05   MA:   Yeah, they give me the summary.

      06   CD:   Who? Who's case did you read?

      07   MA:   I can't remember, I --

      08   CD:   I'm pretty sure that's not a common thing, because, just to go look

      09   through other peoples discovery. You don't have a legal class, legal club

      10   where you're looking at other peoples discovery, that's not happening.

      11   MA:   No, it happens sometimes, some people they show you, that's my case.

      12   CD:   It happened sometime in this case when you gave it to the other

      13   prisoner and told him to learn it.

      14   MA:   I didn't have nothing to do with that, that's for sure.

      15   CD:   Quack.

      16   MA:   I didn't, I didn't give it to none of them.

      17   CD:   We're getting frustrated because we know a lot of the facts and you

      18   lying to us about this means that we can't trust you that you didn't say

      19   you wanted to bomb the detention center.

      20   TM:   Or encourage someone else to do it.

      21   CD:   Or encourage someone else.

      22   CD:   See what I'm sayin', and the two go hand in hand for the jury that you

      23   had intentions because you're lying about something stupid. This is stupid.

      24   MA:   No, I don't have any intentions to do things, but it's more like now

      25   when it just, for another fabrication.




                                          027A061
     Case 1:17-cr-00151-MAC-KFG Document 208-4 Filed 07/29/20 Page 63 of 71 PageID #:
                                         2607


00062:01   TM:   Okay.

      02   CD:   Oh, misunderstanding.

      03   MA:   Listen, I have nothing to do with --

      04   CD:   Do you know what the word fabrication means?

      05   MA:   That means it's not, oh it's not fabrication, but it's like, to make

      06   case --

      07   CD:   Off, a lie. You know what a lie is?

      08   MA:   But I don't have anything to do with that. I do my time, and I want

      09   to just go home, you know?

      10   TM:   Okay.

      11   MA:   I don't have nothing to do. I didn't tell someone to bomb, I didn't

      12   tell someone to open any of that, I have nothing.

      13   CD:   And again I want to believe you because otherwise we have big problems.

      14   This is a little problem. This is a little problem. But if you can't tell us

      15   the truth about this, how do I believe you about that?

      16   TM:   Because these other people have come forward and said you asked them

      17   to do these things.

      18   MA:   Nah, nah and that's a fabrication.

      19   TM:   When there's nothing in it for them --

      20   MA:   Nah, I have never did that, I have never did that. I know for sure,

      21   100 percent, I'm 100 percent, I never think people to do this and that. I

      22   haven't do that. I didn't do that. I didn't tell them, I would never tell

      23   to kill. I can tell you, with my discovery, read, and --

      24   TM:   There's nothing wrong with reading.

      25   MA:   -- I wouldn't tell someone to do this and this and that. That stuff




                                          027A062
     Case 1:17-cr-00151-MAC-KFG Document 208-4 Filed 07/29/20 Page 64 of 71 PageID #:
                                         2608


00063:01   come from [UI] to do this, I would never tell to, because I would never

      02   trust no one here to do things. For the first, to say that it's not,

      03   I'm not the person able to do this thing. I don't have power to do anything.

      04   I have no knowledge of it to do things. And I have no organization to take

      05   them through this. Just sometime talking, maybe this is wrong but I have

      06   no intentions.

      07   TM:   You don't have intentions to do things.

      08   MA:   I'd never do things.

      09   TM:   Are you encouraging other people to go do things?

      10   MA:   Not intending to do things, I never tell. I would never tell them.

      11   I can tell my frustrations and other things about in here. You know, I can

      12   tell you I'm angry with that, I hate that I don't like this, I can tell

      13   that. I'm like, I defend myself like that sometimes. You get crazy, you

      14   crazy sometimes, but in here, you like to see to it because you know how

      15   I am, how I am. You know, just, but I have no intentions to do that. I

      16   would never order someone to do something about this country or

      17   wherever.

      18   TM:   Or anywhere, I'm not talking about just the United States.

      19   MA:   Anywhere or wherever, really, you know. I have nothing to do,

      20   now I just want to go home. I have nothing to do with anything. I have

      21   not, yeah, just, I want to go home and be with my family and just live a

      22   normal life and have rest, you know what I mean? I'm getting old now

      23   too, and just want to be with my family and relative, that's my intention.

      24   that's what I was talking with my mother, the first thing I want, get

      25   married and going to have have kids, that's what I'm talking about. I




                                          027A063
     Case 1:17-cr-00151-MAC-KFG Document 208-4 Filed 07/29/20 Page 65 of 71 PageID #:
                                         2609


00064:01   have nothing to, I have nothing planned, that's [UI]. If in my country,

      02   the time that they'll rule, you go into Syria, you go into ISIS, now you

      03   will not come out.

      04   CD:   So look, now that you're listening, we're here today to make sure

      05   that nobody else gets hurt.

      06   MA:   No.

      07   CD:   Right? So listen, I want to believe you, that's why we're here

      08   today just to make sure, because were concerned about that encouraging

      09   someone to bomb or hurt anybody or go travel and hurt anybody. We don't

      10   want anybody to get hurt, that's why were here today. But we want to

      11   believe you, but we're going to have a hard time convincing our supervisors,

      12   our bosses, that you're telling the truth when you won't tell the truth

      13   about any of this stuff.

      14   MA:   Yeah.   You see, that's [UI], this, for example, I'm going to give

      15   you what want [PH], but sometimes they read my discovery. Can I have

      16   this, can I have that? They leave it, that's what it is. If you let

      17   closer enough [PH], that's what happened, but I would never intend to

      18   tell people this and that.

      19   CD:   And do you, even if, so say they took it, they read the discovery,

      20   and then they come and have questions about it, and they ask you questions

      21   about that. Did you instruct them on what it meant and?

      22   MA:   I have no, I was never reading this book.

      23   CD:   You said you've never read that book?

      24   MA:   I never reading anything, I mean, I wasn't the first time remembering

      25   this book, but I don't know who you mean, I don't know, anything that we




                                           027A064
     Case 1:17-cr-00151-MAC-KFG Document 208-4 Filed 07/29/20 Page 66 of 71 PageID #:
                                         2610


00065:01   have an Arabic book. I never read it though. And the bigger one that was

      02   in New York, I read a little bit, but I didn't never read the whole book.

      03   CD:   So the comment about the only way they'll listen is if we hurt

      04   their children, what message is not being heard?

      05   MA:   No, I never did say that, for real. Only to hurt children and

      06   that, this is not my war.   This is not my war.

      07   TM:   Okay.

      08   CD:   Okay.

      09   MA:   For sure, this is not my war, I would never say that. I would never

      10   say that.

      11   CD:   Is there a message that you feel like is not being heard?

      12   MA:   No, I have nothing to do with that, I didn't say that. I didn't for

      13   sure. I don't think I can [UI] get angry about Sweden [PH], but I would

      14   never say that. That's not my word to hurt the children. No. I can talk about

      15   it, you know, I mean sometime maybe, yeah, I believe in equality you know,

      16   and in justice. What happened with this and that, yeah, okay, [UI].

      17   CD:   It's okay to have a political views.

      18   MA:   I don't care what happened to this and that, you know what I mean?

      19   But --

      20   CD:   We're not the political police, we don't care. We don't care, I'm

      21   telling you, we don't care. We care about encouraging someone to hurt

      22   somebody else.

      23   MA:   That's all I'm gonna do, yeah.

      24   CD:   Alright.

      25   MA:   That's going to show --




                                           027A065
     Case 1:17-cr-00151-MAC-KFG Document 208-4 Filed 07/29/20 Page 67 of 71 PageID #:
                                         2611


00066:01   CD:   And we want to believe you, but it's not us that has to believe you,

      02   we just write the report, somebody else has to believe you. And do you

      03   think, I mean, you tell me, you see all this and you hear the recordings,

      04   and then you read a report, would you believe you?

      05   MA:   [UI] I didn't hear nothing about that, I didn't understand it.

      06   CD:   It's -- it's a very cheap player.

      07   TM:   Yeah.

      08   CD:   But we can get better versions, eventually. And we'll be able to

      09   hear all of those, trust me, weve listened to them all. I'm telling you,

      10   once you hear on this, like if it wasn't you, it was somebody else,

      11   and you heard all of this, and then you see that they deny that, what do

      12   you think?

      13   TM:   Like for example this, this book here, where it starts Punishment

      14   for Hypocrisy. You said, You remember I gave you a book in English, it was

      15   many page, a brother who wrote it. Okay? And you asked the person, What

      16   do you remember? This is the book you were talking about, and you said,

      17   I gave you the book. That's what you said.

      18   MA:   Mm-hmm. But actually I didn't give --

      19   TM:   Because they gave it to us.

      20   MA:   Yeah. Okay. That's what they heard in conversation?

      21   TM:   Well, the conversations you're talking about, have you remember a

      22   book I gave you?

      23   MA:   Which book?

      24   TM:   This one. This book, because they brought it to us.

      25   MA:   I don't know, I can't remember which book, but this book, I didn't




                                          027A066
     Case 1:17-cr-00151-MAC-KFG Document 208-4 Filed 07/29/20 Page 68 of 71 PageID #:
                                         2612


00067:01   give it.

      02   TM:   This book.

      03   MA:   Must be someone take it. I mean, I'm for sure. I'm for sure, 100

      04   percent because my standard [PH] I remember --

      05   TM:   Well, the person that made that recording with you, okay? The person

      06   that made this recording with you talking about You remember that book I

      07   gave you in English, it was many pages, that persons going to say he gave

      08   me this book. This is the book were talking about.

      09   MA:   I never give this anyone. If someone take it, but I don't know how --

      10   CD:   But it's in your -- it's in your words.

     11    TM:   That's you talking.

     12    MA:   Yeah, but I don't know me books, I have many book, which book, I

     13    don't know? that's why I have to remember the conversation and book.

     14    TM:   Well, this is the only thing you ever gave him.

     15    MA:   But this book, I didn't give it. This son unlike this family [PH].

     16    People take. Can they read this and receive.

     17    TM:   We're getting nowhere.

     18    MA:   But by myself?

     19    CD:   Okay, let's --

     20    MA:   [UI].

     21    TM:   Okay.

     22    CD:   We are gonna write exactly what you tell us, see that? And I've got

     23    it written down, people misunderstand, I never ever ev -- we talk about

     24    bombing, it's all a fabrication, you never ever say kill children, that's

     25    not your world. We're going to write it exactly like that, that's the report




                                          027A067
     Case 1:17-cr-00151-MAC-KFG Document 208-4 Filed 07/29/20 Page 69 of 71 PageID #:
                                         2613


00068:01   going to say to say that's you. And you will get a chance to testify exactly

      02   that. But that does not explain any of this.

      03   MA:   But it's not like another case, you're making another case?

      04   CD:   It's because you're not telling us the truth. Lying is going to

      05   create another case.

      06   MA:   Listen, it's looking like that ways, I don't hear nothing about

      07   this book, I'm sure. I didn't give it to them.

      08   TM:   Okay.

      09   MA:   But they can read it and take it again. I'm for sure.

      10   CD:   We don't want to leave without, with you being confused. Do not be

      11   confused. If you are lying and not telling the whole truth is lying. If

      12   you are lying right now, that's going to hurt you.

      13   MA:   No, because that's why I was trying to begin with all the misunderstanding

      14   that had happened. For example, I had, I'm not really the language for the

      15   first, so I can misunderstand you, misunderstand you know, so that's what

      16   happening sometime, so now what I'm telling you, I never tell people to

      17   bomb detention center. I don't know about bomb. I never have done this.

      18   CD:   Okay.

      19   MA:   You know what I mean? That's for sure.

      20   CD:   That's what I wrote down.

      21   MA:   That's never happened, yeah.

      22   CD:   Did you ever encourage people to seek out to travel and seek out Jihad?

      23   MA:   I encouraged people to -- to -- to immigrate.

      24   CD:   Not immigrate, to seek out Jihad? And holy war against non-believers?

      25   MA:   I don't know what else to say.




                                             027A068
     Case 1:17-cr-00151-MAC-KFG Document 208-4 Filed 07/29/20 Page 70 of 71 PageID #:
                                         2614


00069:01   CD:   Did you ever encourage people to seek out --

      02   MA:   Can't say I did that [PH], I mean, I don't remember.

      03   CD:   You don't remember?

      04   MA:   I don't remember.

      05   CD:   Okay.

      06   MA:   I don't want to be, you know I mean, just sometime with conversation

      07   [PH] you know, what's conversation [PH].

      08   CD:   Okay. So you're not saying that you never did that, you're just saying

      09   you don't remember?

      10   MA:   I don't know, Id have to, I don't know what the [UI], I don't know,

      11   because I don't want to put myself in situation that I don't understand,

      12   you know?

      13   CD:   And that's why we ask you questions multiple times and we ask you a

      14   lot of different ways, to make sure that we get the message across. You seem

      15   like you understand us quite well, probably better than I ever understand

      16   Arabic or any other language that you speak. You have anything else you want

      17   to?

      18   MA:   I don't know, just make me confused about it and just, this is never

      19   ending.

      20   CD:   When you talk about things that can affect innocent lives, then yeah,

      21   it's never gonna end.

      22   MA:   No, because I'm not doing nothing, you know, I'm just, I'm doing the

      23   time and I'm being treated for no reason. I do it now and another case [PH],

      24   this is unbelievable, you know what I mean? This is, that's -- [UI]

     25    TM:   We're not here for no reason, okay?   We got called about these




                                          027A069
     Case 1:17-cr-00151-MAC-KFG Document 208-4 Filed 07/29/20 Page 71 of 71 PageID #:
                                         2615


00070:01   things. We're not here just out of the blue. There were people in here

      02   that know you well enough to say somebody needs to pay attention to

      03   this, okay?     We're not here for no reason.

      04   MA:   Yeah, okay, I understand. We have to understand that there's people

      05   here, we have a lot sinner, lot of people, they will do anything to go out

      06   of prison, you know, so there's -- that's the thing going where there's

      07   entrapment of work [PH], you know I mean, this, I don't know what the

      08   situation is.

      09   CD:   Entrapment is making people do something they wouldn’t normally

      10   do. You, we -- we didn't go off of one conversation, we didn't just hear one

      11   thing, or somebody didn't just come tell us. Prisoners come tell us a thing,

      12   we don't believe it. We make them prove it. And that's what we did. We didn't

      13   just hear them, we would never let them just tell us something. We made them

      14   record you. And we don't use their word anymore, you know what? We use yours.

      15   We use your word, we don't use theirs.

      16   MA:   Sometimes you just, sometimes you're just joking, it was a joke or

      17   some show off around friends. You just --

      18   CD:   If I joked, if I joked about hurting your mother, would that be

      19   funny to you?

      20   MA:   No, but --




                                            027A070
